     Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 1 of 52



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

                                             :
GARY KOOPMANN, TIMOTHY KIDD and                  Civ. Action No: 15-cv-07199-JMF
VICTOR PIRNIK, Individually and on Behalf of :
                                             :
All Others Similarly Situated,
                                             :   CLASS ACTION
                               Plaintiff(s), :
                                             :
                                             :
                        v.                   :
                                             :
                                             :
FIAT CHRYSLER AUTOMOBILES N.V.,              :
FCA US, LLC, RONALD ISELI AND                :
ALESSANDRO BALDI, AS CO-EXUCUTORS :
FOR THE ESTAT OF SERGIO                      :
MARCHIONNE, RICHARD K. PALMER,               :
SCOTT KUNSELMAN, MICHAEL DAHL,               :
STEVE MAZURE, and ROBERT E. LEE,             :
                                             :
                               Defendants.   :
                                             :



             PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 2 of 52



                               PRELIMINARY STATEMENT

       The evidence of Defendants’ liability for their emissions and vehicle safety compliance

statements is not only overwhelming, it is widely undisputed.

      FCA has admitted to widespread violations of the Safety Act in its Consent Order with
       National Highway Traffic Safety Administration (“NHTSA”). Plaintiffs’ vehicle safety
       expert, Robert Hellmuth (“Hellmuth”) (who authored the sections of the CFR at issue)
       opined that FCA’s violations were widespread, and that Defendants’ statements of
       compliance were false. Defendants have not moved to exclude Hellmuth’s testimony.
      Plaintiffs’ US emissions expert, Dr. Christopher Atkinson (“Dr. Atkinson”), opined that
       the Subject Vehicles contained eight undisclosed AECDs and defeat devices, and that
       Defendants’ statements of compliance were false. Defendants’ expert provides no
       contrary opinion, Defendants have not moved to exclude any of Dr. Atkinson’s
       testimony, and FCA has admitted that none of the eight features were ever disclosed.
      Plaintiffs’ EU emission expert, Dr. Axel Friedrich (“Dr. Friedrich”), opined that FCA’s
       EU vehicles contained defeat devices and that Defendants’ statements of compliance
       were false. Defendants’ expert provides no opinion to the contrary.
      Plaintiffs’ damages expert, Dr. Zachary Nye (“Dr. Nye”), opined that Defendants’
       compliance statements were material to investors and that the corrective events caused
       FCA’s stock price decline. Defendants have not moved to exclude Dr. Nye’s testimony.
      Discovery has revealed that Defendants Robert Lee (“R. Lee”) and Steve Mazure
       (“Mazure”) as well as those in management responsible for identifying and disclosing
       AECDs and defeat devices (Roger Orteca (“Ortega”) and Emanuele Palma (“Palma”))
       knowingly concealed the AECDs and defeat devices,
                                                                                   Moreover,
       Defendants R. Lee, Michael Dahl (“Dahl”) and Sergio Marchionne (“Marchionne”) knew
       that the EPA and German regulators found that FCA’s vehicles used defeat devices.
      Discovery has also revealed evidence that those in management responsible for recall
       compliance (David Bernier (“Bernier”)) were tracking FCA’s widespread non-
       compliance and that it was reported up to Defendant Scott Kunselman (“Kunsleman”).
       Through NHTSA’s letters and investigations, Defendants Marchionne and Kunselman
       were also aware that NHTSA believed FCA was violating the Safety Act.

       Nevertheless, Defendants argue that Defendants’ “substantially in compliance” and “no

defeat devices” statements were not misleading or made with scienter as a matter of law.

       First, Defendants argue that FCA’s vehicle safety and emissions violations were not

quantitatively large. This “quantitative” argument is a disguised materiality argument, which “is

particularly well suited for jury determination.” TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438,

                                                1
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 3 of 52



450 (1976)). Moreover, courts must evaluate the “quantitative” as well as “qualitative” falsity of

a statement. Defendants did not misstate a line item on a balance sheet. They misrepresented (i)

unlawful conduct (ii) that was discovered by FCA’s regulators, (iii) threatened the core of FCA’s

business, (iv) which Defendants knew would impact FCA’s stock price. Courts routinely find

that such violations can render “substantial compliance” statements false and misleading.

       Second, Defendants argue that two of their “no defeat device” statements were limited to

EU vehicles and that this Court dismissed all allegations concerning EU emissions. Defendants

can point to no Court Order dismissing the EU emissions claims in the operative complaint. This

is because the Court denied “Defendants’ motion to dismiss Plaintiffs’ emissions-related

claims.” (ECF No. 142 at 6). Indeed, the Court never distinguished between US and EU claims

in its rulings because Defendants’ never argued that the EU-related claims should be analyzed

separately. They must live with the results of their tactical gamble. Moreover, as Dahl admitted,

a reasonable investor could have understood Defendants’ statements to including US vehicles.

       Third, Defendants assert that their disclosure of the basis for their “no defeat device”

statements was their audit precludes scienter. They are wrong. Defendants told investors that

they conducted a “thorough audit” of FCA’s “compliance teams” as well as all “emission

calibrations” in the US and EU and that FCA’s vehicles had no defeat devices and complied with

all emissions regulations. However, Marchionne and R. Lee both knowing concealed that the

“audit” only looked for “a narrow range of misbehavior”, defeat devices “that were VW like”,

nothing more. A jury would easily conclude that Defendants knew that their unconditional

assertions of compliance were misleading, especially when they knew the EPA and German

regulators were taking “the opposite view.” Omnicare, Inc. v. Laborers Dist. Council Constr.

Indus. Pension Fund, 135 S. Ct. 1318, 1329 (2015) (liability “if the issuer made the statement . . .



                                                 2
         Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 4 of 52



with knowledge that the Federal Government was taking the opposite view … [or] “omits

material facts about the issuer’s inquiry into or knowledge concerning a statement of opinion,

and if those facts conflict with what a reasonable investor would take from the statement itself”).

         Fourth, Defendants argue that NHTSA’s letters to Marchionne and Kunselman cannot

demonstrate scienter because the two recalls discussed in the letters were “voluntary” recalls and,

thus, FCA was not obligated to comply with the Safety Act. Defendants ignore the fact that FCA

expressly agreed to comply with the Safety Act and FCA admitted to violating the Safety Act as

to these recalls in the Consent Order. Even if Defendants believed compliance was not necessary

they knew that NHTSA had taken “the opposite view.” Omnicare, 135 S. Ct. at 1329.

         The remainder of Defendants’ arguments should be rejected for the reasons stated below.

                                  FACTUAL BACKGROUND

    I.   FCA’s Obligation to Comply with NOx Emissions Regulations

         U.S. and EU regulatory agencies regulate Nitrogen Oxide (“NOx”) emissions from diesel

motor vehicles. ¶¶ 7, 2831. Auto manufacturer must employ strategies to meet the regulatory

limitations. ¶¶ 8-12.      Pursuant to the Clean Air Act, the EPA and CARB administer a

certification program to ensure that new vehicles satisfy emissions standards. To obtain a

Certificates of Conformity (“COC”) a manufacturer must submit an application for each model

year of a vehicle. ¶ 35.

         Manufacturers are required to disclose in their COC applications all auxiliary emission

control devices (“AECDs”). ¶ 38. An AECD is “any element of design” which senses any


1
   Citations to “¶ _” are to Plaintiffs’ Local Civil Rule 56.1 Counterstatement of Material Facts,
and citations to “Ex. _” are to the exhibits to the Declaration of Michael J. Wernke, both of
which are submitted herewith.



                                                 3
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 5 of 52



“parameter” (e.g. temperature or vehicle speed) “for the purpose of activating, modulating,

delaying, or deactivating the operation of any part of the emission control system.” ¶ 38. n.1.

Failure to disclose any AECD is a violation of 40 C.F.R. § 86.1844-01(d)(11). ¶¶ 38-39. For

each AECD, the manufacturer must also include a rationale for why it is not a “defeat device.”

Id. A defeat device is any piece of software that can “bypass, defeat, or render inoperative” any

emissions compliance device/software (subject to a few narrow exceptions). ¶ 39. The use of a

defeat device is illegal under US as well as EU law. ¶ 288.

 II.   FCA’s Obligation to Comply with Vehicle Safety Regulations

       NHTSA is charged with ensuring that manufacturers comply with the safety standards

contained in the National Traffic and Motor Vehicle Safety Act of 1966 (the “Safety Act”). ¶

429. The Safety Act requires a vehicle manufacturer to timely notify NHTSA and vehicle

owners if it learns of a safety defect that creates an “unreasonable risk of accidents” or an

“unreasonable risk of death or injury in an accident.” ¶ 430. For example, manufactures must

submit to NHTSA a “573 Report” detailing the defect, recall and remedy “not more than 5

working days after a defect [is identified].” ¶ 432. A manufacturer must also provide notification

of the defect to owners within 60 days of the 573 Report (¶ 435), and must provide a remedy

within a “reasonable time”. ¶ 442, Ex. 300, at ¶ 28; Ex. 3, at 75:6-18.

       Just prior to the Class Period, NHTSA significantly intensified its enforcement of timely

administration of recalls. ¶ 457. NHTSA imposed more civil penalties in 2014 than the total

amount imposed during its forty-three-year history. ¶ 459. NHTSA’s Administrator David

Friedman testified before the U.S. House of Representatives’ Committee on Energy and




                                                4
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 6 of 52



Commerce, stating: “This Administration has placed an emphasis on timeliness … [W]e believe

that all manufacturers in the automobile industry are now paying much closer attention. ¶ 460.2

  I.   Defendants Concealed That FCA’s Diesel Vehicles Contained Secret AECDs and
       Defeat Devices in Violation of Emissions Regulations

       Controlling NOx is achieved through a combination of (i) “exhaust gas recirculation”

(“EGR”), and (ii) “selective catalytic reduction” (“SCR”). ¶¶ 25-27. EGR reduces the NOx

coming out of the engine by replacing some of the intake air with recirculated exhaust gases. ¶

25. EGR reduces the fuel economy and performance/power of the vehicle. ¶ 118. Downstream

from the engine SCR reduces the NOx emissions to its elemental nitrogen and oxygen through

the use of ammonia contained in diesel emissions fluid (“DEF”). ¶¶ 26-27; 192-194. This

injection of the DEF is referred to as “dosing.” Id. DEF is stored in a tank and must be

replenished periodically depending on how quickly it is depleted, creating a cost and

inconvenience for the owner. ¶¶ 27, 201.

       A.     FCA Equipped the Subject Vehicles with Hidden AECDs and
              Defeat Devices

       The Subject Vehicles contained defeat devices that were designed to cheat emissions

tests. Defendants’ concealed these defeat devices from the EPA, CARB and the public. The

individuals with primary responsibility for identifying and disclosing the AECDs and defeat

devices were Palma, Orteca and Defendant Mazure .

       Palma led the team responsible for calibrating the emissions control system on the

Subject Vehicles. ¶ 69. During the Class Period, Palma reported to Mark Shost (Ex. 27, at 14:3-

16) who in turn reported to Defendant Robert Lee. Id..3


 2
   Unless otherwise noted, all emphasis has been added.
 3
   Prior to the Class Period, Palma worked for VM Motori, which FCA hired to assist with the
emission control systems on the Subject Vehicles. ¶ 69 . Prior to October 28, 2013, FCA owned


                                                5
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 7 of 52



       Orteca, Head of FCA US’s Emissions Certification Group, was responsible for

identifying and disclosing AECDs and defeat devices on FCA’s vehicles. Ex. 52, at 34:21-35:1;

Ex. 27, at 30:5-18; Ex. 68, at 44:9-14; Ex. 67 at 134:3-9; Ex. 68 at 111:4-14. Palma’s team and

Orteca’s team worked together on the calibrations and the determination of which features were

AECDs and defeat devices. ¶ 69; Ex. 25 at, 41:16-21; 102:11-15; 221:5-14.

       Mazure, Head of FCA US’ Regulatory Affairs, submitted and signed the COC

applications for the Subject Vehicles that contained the information concerning AECDs and

defeat devices furnished by Orteca. Ex. 68 at 43:19-45:4. In signing the COC applications,

Mazure testified that he was “attesting that we have compiled all the technical information

required as part of the requirements for certification.” Id. at 71:19-21.

                   1. The T_Engine Feature and EGR Shut-Off At Highway Speeds

       The Subject Vehicles were marketed as “EcoDiesel” vehicles that were environmentally

friendly but could still balance power, capability and fuel economy.        ¶ 113.   During the

development of the model year 2014 Subject Vehicles in late 2011, FCA wanted to be able to

market the Subject Vehicles as achieving 30 mpg, setting it as a goal for the program. Ex. 52, at

67:5-15. It became clear to Defendant Lee (Head of FCA US Powertrain, reporting to Defendant

CEO Sergio Marchionne (¶ 112-113; Ex. 52, at 116:10-19) that achieving the 30 mpg fuel

economy requirement was at “high risk” of failure so Lee assembled a special “Task Force” to

achieve 30 mpg. Id. at 168, 183, 72:19-73:1. The team, led by Altermatt and Palma, utilized the

“T_Engine” and “EGR Shut-Off at Highway Speeds” features to achieve the 30 mpg mandate.

¶¶ 82; 114-117; 157; Ex. 61.


a 50.0% interest in VM Motori. ¶ 64. On October 28, 2013 acquired a 100% interest in VM
Motori. ¶¶ 23, 64. Thereafter, FCA consolidated the engineering groups in the US and the VM
Motori group working in North America became part of FCA US. ¶ 64; Ex. 27, at 14:5-12.


                                                  6
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 8 of 52



       The T_Engine feature was originally employed in FCA’s vehicles sold in Europe

(discussed below). ¶¶ 109-110. It was specifically designed to “be used for emission cycle

detection” so that the emissions control system “only runs for the emission portion of the drive

cycle.” ¶ 109-114; Ex. 42. The key to the T_Engine’s cycle detection is that emissions tests

have pre-set conditions. See ¶¶ 32; 48-53; 120; 286-287. The T_Engine feature detects when

the vehicle is on an emissions test cycle based on the temperature (which is regulated by law)

and the amount of fuel injected (which is a product of the regulated test procedure). ¶¶ 97-147.

When test cycle conditions are detected the T_Engine invokes alternative engine calibrations that

increased EGR and reduced NOx emissions. ¶ 107. When test cycle conditions are not detected

(meaning the vehicle was being driven in the real world) then the T_Engine invokes other engine

calibrations that reduce the EGR to allow greater fuel economy, causing the vehicle to spew NOx

emissions. ¶¶ 120-121.

       In order to achieve the 30 mpg mandate FCA also created an AECD that shut-off the

EGR whenever the Subject Vehicles reached speeds of 62 mph or higher (the “EGR Shutoff at

Highway Speeds). This speed is higher than the maximum speed reached on the emissions

portion of the EPA test, but lower than highway speed limits. ¶¶ 148-163.

       Plaintiffs’ expert, Dr. Atkinson, concluded that the T_Engine feature and EGR Shutoff at

Highway Speeds are each an AECD and defeat device. ¶¶ 98, 154. None of the experts

Defendants proffer opine otherwise. ¶¶ 98, 155. FCA has admitted that the neither feature was

disclosed in FCA’s COC applications. ¶¶ 100, 156.

       It was widely acknowledged that both of these features were AECDs that required

disclosure and that the T_Engine feature was a cycle detecting defeat device that would never be

permitted by the EPA or CARB. See Generally ¶¶ 96-163. As one of the managers designing the



                                               7
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 9 of 52



Subject Vehicles (to whom Palma reported) stated, “we all know … the egr rate will be managed

mainly on t-engine which, no matter what Fiat says, a cycle detection, …for high (or low) HFM

temp we won’t have eg r rate s ince it’ ll b e alr eady cut ou t by t_ engine.” ¶ 111. By January

2012, members of the team working on the Subject Vehicles alerted upper management that the

T_Engine was illegal, and at the very least, must be disclosed to the EPA. ¶ 116. Michael Berry

(“Berry”) at Robert Bosch GmbH (“Bosch”) (who was assisting FCA in the calibration) stated to

Palma and others, “we have some concerns with getting this past CARB / EPA” because certain

aspects of it are a “red flag” and “If they [EPA/CARB] see it active only during an FTP-75

[EPA emissions test cycle], they will for sure deny this.” ¶ 123.

       “Using this method to alter the engine airflow and EGR rates while on the FTP-75
       is clea rly a method of detecting an emiss ion cycle . … This is an emiss ions
       defeat device and must be clarified to Chrysler AECD…. If this method is found
       to be a cycle detection, CARB / EPA will have serious penalties.”

¶ 130. Bosch was so uncomfortable with the clearly illegal software that they attempted to

distance themselves from it “to en sure we are not caught in their w eb.” ¶ 135. Berry also

warned FCA about the EGR Shutoff at Highway Speeds: “If you deem that the EGR and Air

Mass should be altered based on vehicle speed, this must be declared through an AECD .” ¶

163.

       Palma and his team alerted Donald Altermatt (“Altermatt”) (the project manager for the

Subject Vehicles), Defendant R. Lee as well as Orteca about the T_Engine defeat device

concerns raised by Bosch. Ex. 36; Ex. 99; Ex. 27, at 99:13-108:22. In January 2012, the

T_Engine and EGR Shutoff at Highway Speeds were included in a presentation to Defendant

Lee (who is an engineer (Ex. 52 at 56:21-57:3; Ex. 53), which addressed how the team would

meet his 30 mpg target. ¶¶ 117-120. The presentation states that the EGR Shutoff at Highway




                                                8
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 10 of 52



Speeds was created specifically to avoid it being active on the emissions test cycle. Id. The

presentation also states that “This strategy will require the approval of the EPA…” ¶ 159.

       Nevertheless, Orteca decided to use the T_Engine and EGR Shutoff at Highway Speeds

and never disclose it to its regulators. As Palma memorialized in an email at the time:

       [D]uring all the several meetings we’re having with the people in Chrysler
       dealing with the certification grou p they bas ically smile when we tell them our
       concerns about these strategies and they only want a general explanation with no
       description on how we’re actually going to calibrate it. They even say they don’t
       think they’re going to bring it to the attention of the EPA.

¶161; ¶ 129 (“we have done so far without anyone in Chrysler raising any objections, all these

strategies were presented to Bob Lee as approved by the cert group.”); ¶ 131 (Palma responding

to concerns raised by others: “We want to move forward with the tEng.”). Palma testified that his

references to the “certification group” in his emails referred to Orteca. ¶ 161.

       These features were intentionally concealed from the COC applications specifically to

mislead FCA’s regulators. As a June 2013 email states: “in the CERT docs tEngine is not

mentioned, since if CARB found about that it would be probably considered as cycle beating.”

¶ 142. Even when concerns about T_Engine were raised a year after the 2014 MY Subject

Vehicles were on the road (July 2014), Palma dismissed them, stating “Chrysler knows tEng is

the only way to get to 30 mpg, so don’t worry about this topic.” ¶ 146.

                   2. Valvetrain Cleaning Routine

       FCA also created an AECD that shut off the EGR for five minutes after thirty minutes of

driving. ¶ 164. Dr. Atkinson concluded that the Valvetrain Cleaning Routine is an AECD and

defeat device. ¶¶ 167-168. None of Defendants’ experts opine otherwise. ¶ 167.

       Those working on the Subject Vehicles immediately acknowledged that FCA’s regulators

would have serious concerns about this feature based on a timer (which is a telltale sign of a

defeat device). ¶ 174. Indeed, the 30-minute interval was chosen specifically to avoid it being

                                                  9
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 11 of 52



detected on the EPA emissions test (which is shorter than 30 minutes). ¶ 176 . As a member of

the calibration team working on the Subject Vehicles, Michele Padovan, stated, “30 min before

the activation should be enough to avoid th e conditio n in any certif ication cy cle.” Id. As

Palma stated, “The algorithm has a time after the start of the process of the emission cycles,

clearly it remains to be seen how to sell it to EPA / CARB. ” ¶ 173. Padovan stated, “we need

to talk with Chrysler. I think we should declare it in the AECD , at that point we would need to

declare also that the cleaning starts with a timer … Usually CARB doe sn’t like timers for the

activation of the algorithms, we need to discuss with Chrysler how to present it.” ¶ 174.

        Palma brought their concerns to Orteca, who discussed them with Defendant Mazure and

the feature was approved. ¶¶ 175-176. However, FCA has admitted that it never disclosed the

AECD to the EPA for the MY 2014 Subject Vehicles. ¶ 182. In mid-late 2015, CARB

contacted FCA after it discovered the AECD and informed FCA that CARB “consider[s] this a

time-based defeat device ” and refused to certify any additional vehicles with the calibration. ¶

188. Defendants Lee, Kunselman, Mazure and Dahl were all informed that it was a defeat

device at that time. Id.

                    3. Online Dosing (or Alternative Precontrol Dosing)

        The Subject Vehicles also contained several defeat devices that reduced the conversion

efficiency of the SCR system in order to conserve the DEF to reduce the cost and inconvenience

to owners, which resulted in increased tailpipe NOx emissions. See Generally ¶¶ 192-236.

        The control of the DEF dosing in the Subject Vehicles was subject to two distinct

mutually exclusive modes of operation: “standard dosing” and “online dosing” (also termed

“alternative precontrol” dosing). ¶ 196. Online Dosing as it functioned on the Subject Vehicles

reduces the amount of dosing that occurs to the point that it reduces the effectiveness of the NOx

reduction, increasing the NOx emissions. ¶ 198. Dr. Atkinson concluded that Online Dosing as
                                                10
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 12 of 52



used in the Subject Vehicles was an AECD as well as a defeat device. ¶¶ 199-200. None of

Defendants’ experts opine that Online Dosing was not an AECD or defeat device. ¶ 200. FCA

has admitted that it never disclosed Online Dosing to the EPA for the Subject Vehicles. ¶ 202.

        FCA intentionally concealed Online Dosing. As one FCA employee admitted, “VM

lowers their Urea dosing rates during off c   ycle event to save flu id (e.g. steady state @ 65

MPH). It is currently not mentioned as an AECD. CHEATERS!” ¶ 205. In a July 2013 email,

Padovan admitted that Online Dosing was programmed to behave differently during emissions

tests than in the real world:

        “In reality, we use the online dosing as soon as we can outside of th e cycle to
        consume less urea. Obviously if you close the EGR and make more NOX and
        you are in online dosing, there is no chance that the additiona l NOx you are
        producing is being swallowed by the SCR ....”

¶ 222. In another exchange, when asked if Online Dosing was used for legitimate purposes, an

FCA employee stated, “hahaha you know that it is used for def consumption        .” ¶ 232. Yet

another FCA employee stated that Online Dosing is “A way to reduce dosing when not on FTP

[the EPA emissions test].” ¶ 234. Even Kasser Jaffri’s boss at FCA referred to Online Dosing as

“essentially a defeat device.” ¶ 235.

        The impropriety of Online Dosing was raised by Jaffri as early as February 2013. ¶203.

The issue was raised to Palma, who described the concern: “the problem is with Kass (Chrysler)

who believes this could be s een by CARB as a cycle bea ting strategy.” Id. As with the other

defeat devices, Orteca’s Certification Group was aware of the warnings about Online Dosing and

chose to use it anyway without disclosing it. ¶¶ 203-209. As another person working on the

Subject Vehicles, Georgio Zacchi, said to Palma and others: “There’s no mention of the

alternative precontrol in the A ECD, Cert group agreed not to have it, and add it only in case

ARB comes back and asks.” ¶ 203. Zacchi pointed out that he had previously drafted an AECD


                                               11
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 13 of 52



disclosure for Online Dosing but “then I removed it since Cert Group did not want it .” Id. The

disclosure that had already been drafted and presented to Orteca admitted that Online Dosing

increased NOx and did not occur during the EPA emissions test. ¶ 209. There was widespread

knowledge that Online Dosing was being improperly concealed. See ¶ 221 (“we are not

mentioning online dosing at all.”); ¶ 223 (“I am convinced everyone knows [Online Dosing] is

not transparent in terms of what is written in AECD ….”); ¶ 224 (“On-line dosing reduces the

conversion efficiency e ffectiveness … This do sing stra tegy is not off icially dec lared through

AECD to EPA nor CARB …”). Later, Jaffri wrote, “If I worked for EPA, I would jump all over

this... I know that the AECD documents are crap … I brought this up some time back and I got

push back I was told, this is emissions, not OBD, back off. Lol. Emissions guys ar e cheaters,

and they know it.” ¶ 227. FCA employees interacting with the EPA and CARB were also told to

avoid mentioning it: “He doesn’t know about on-line dosing, so don’t bring it up that’s going

to get real ugly if you do.” ¶ 231.4

       B.      FCA Equipped Its EU Vehicles with Hidden Defeat Devices

       The T_Engine feature was originally created for FCA’s vehicles in the EU. ¶ 110. As

brazenly detailed in a presentation, the T_Engine feature caused the emissions control system to

operate only when testing conditions were detected. ¶ 105. Even then, the emissions control

system would effectively shut off shortly after 20 minutes (the length of the EU test cycle). Id.

Plaintiffs’ expert, Dr. Friedrich, tested several of FCA’s EU vehicles and concluded that they

contained defeat devices which caused the emissions system to run under standard test



  4
    Dr. Atkinson identified three additional calibration features on the Subject Vehicles that were
AECDs and defeat devices related to the defeat devices discussed above. ¶¶ 239, 246, 252-.
None of Defendants’ experts opine that any of these features is not an AECD or defeat devices.
Id. FCA has admitted that it never disclosed any of these features. ¶¶ 240, 247, 253.


                                                12
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 14 of 52



conditions but would effectively shut-off and emit NOx at a 10 fold increase if the starting

engine temperature was slightly adjusted, demonstrating a cycle detecting defeat device. ¶¶ 299-

¶¶. In addition to FCA’s own internal documentation, Dr. Friedrich’s conclusions are supported

by independent government testing done by regulators in Germany, France and the Netherlands.

(¶¶ 311-357), as well as an analysis of the software in FCA’s EU vehicles discovering

programming that shuts off the emissions controls shortly after 20 minutes of engine operation. ¶

409). None of Defendants’ experts opine that there were no defeat devices. ¶ 362. The KBA

testified before the European Parliament that FCA’s vehicles used illegal defeat devices. ¶¶ 419-

420.

       As Palma’s boss in 2011 (Pasini) acknowledged, FCA had been warned that the

T_Engine feature in FCA’s EU vehicles was a cycle detecting defeat device. ¶ 111.

       C.      Defendants Concealed Findings of Regulatory Investigations

       Following the VW scandal in September 2015, the EPA, German regulators, and even

Bosch informed FCA that they believed FCA’s vehicles violated US and EU emissions

regulations by containing undisclosed AECDs as well as defeat devices. ¶¶ 363-428.

                   1. German Investigation

       On November 19, 2015 FCA met with Germany’s KBA (“Kraftfahrt Bundesamt”, i.e. the

German Federal Motor Transport Authority) concerning the KBA’s investigation into FCA’s

vehicles sold in the EU and the results of KBA’s NOx emissions tests which showed that FCA’s

vehicles emitted high levels of NOx and were non-compliant with EU regulations. ¶ 411. FCA

and KBA communications continued through December 2015. ¶¶ 411-414. The KBA found

that the vehicles had a defeat device that caused the exhaust treatment system to switch itself off

after 20 minutes, the duration of the emissions test. ¶ 409. This shut down caused NOx to be

released into the atmosphere at more than 10 times the permitted level. ¶¶ 409-413.

                                                13
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 15 of 52



       On December 10, 2015, Defendant Mazure emailed Defendant Dahl (head of compliance

who reported directly to Marchionne) stating “Sergio [Marchionne] is apparently getting daily

updates on this diesel defe at investigation in Germany.” ¶ 414. Defendant Lee along with Aldo

Marangoni (FCA’s EMEA Region – Head of Powertrain Engineering) were also involved in

and/or kept informed of the findings of and communications with the KBA, which continued into

January and through March 2016. ¶¶ 415-418.

       Marchionne testified that by January 2016 he knew that the KBA had concluded FCA

was violating EU emissions regulations, in part because of the existence of the T_Engine feature,

even personally meeting with Angela Merkel, Chancellor of German:

       The real thorny issue was Europe because at that time the noise out of Europe was
       incessant. Our people had interfaces with the regulators in Germany at the time.
       … The Germans really became to be a pain in the butt. It was really ugly stuf f.
       … [I]f I told you everything else that went on in Europe in terms of the interface
       with the KBA, we would be here for days . There were pretty ugly meetings
       going on between counsel and the KBA.         Ug ly….We were being accused of
       cheating … I mean, it turned into an incre dible nightmare . And Bosch…
       disclosed the whole pile of stuff to the German authorities to gain their sort of …
       get a pass….. They were dis closing info rmation, say ing these guys are in
       violation. This is the is sue of the T_eng stuff. ….I had a meeting with Merkel
       ….[T]he urgency of the European matter was such that I had to deal with [it].
Ex. 86. at 150:2-165:23.

                  2. Bosch Investigation

       As Marchionne testified, in late 2015 Bosch confessed to the KBA that FCA used defeat

devices, including the T_Engine. ¶ 423-424. Specifically, on December 3, 2015, President of

Bosch Italy – emailed Alfredo Altavilla (COO of FCA Europe), Aldo Marangoni and Defendant

Lee requesting a meeting concerning the emissions controls in FCA’s vehicles ¶ 421. On

January 20, 2016, Lee, Altavilla and Marangoni met with Bosch in FCA’s offices in Turin (Lee

participated by video conference). ¶ 424. At the meeting Bosch raised its concerns about

whether several functions in certain of FCA’s diesel vehicles “comply with emission laws and

                                               14
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 16 of 52



regulation.” Id. Bosch told FCA that it believed the Subject Vehicles in the US as well as other

vehicles sold in the EU had functions that did not comply with emissions laws and regulations.

Id. Specifically, Bosch identified the T_Engine feature and Online Dosing as violating US and

EU emissions regulations. Id.

       Marchionne testified that he was aware in December 2015 that Bosch had done its own

internal investigation and was aware of the results of the audits Bosch performed in January. Ex.

86, at 93:22-94:2; 144:8-19.. He also testified that Defendant Lee or Altavilla updated him on

the Bosch meeting. Id. at 95:10-17

                  3. EPA Investigation

       Shortly following the VW scandal, the EPA informed FCA that it had violated emissions

regulations by not disclosing several AECDs (five of which are discussed in detail above); that

the EPA’s testing of FCA’s vehicles showed higher NOx emissions in real-world and “off-cycle”

driving conditions; and that the EPA believed at least one of the undisclosed AECDs was a

defeat device. ¶ 363, Ex. 52, at 213:23-214:2. By October 2, 2015, FCA knew that the EPA was

testing the Subject Vehicles. ¶ 368. The EPA contacted FCA and identified features on the

Subject Vehicles that the EPA considered AECDs that were never disclosed by FCA, which

violated US emissions regulations. ¶ 372. The EPA set a meeting for November 25, 2015 to

discuss the undisclosed AECDs. Id.

       In advance of the meeting, Defendant Mazure met with Palma and Orteca (the three

individuals with detailed knowledge about the various defeat devices discussed above) and

discussed their plan to lie to the EPA. ¶ 373. As Mazure wrote to Morrie Lee (Regulatory

Affairs): “ok, just did some coaching with Palma and Hennessey and RGO [Roger Orteca]. We

can say that maybe the calibration is not as robust in certain conditions but nothing that there

should have been an AECD disclosed .” Id. Mazure, Morrie Lee, Palma and Orteca met with the
                                               15
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 17 of 52



EPA, and the EPA raised its concerns about the T_Engine and other undisclosed AECDs, and

informed them “at least one of the AECDs in        question appears to me violate EPA’s defeat

device r egulation.” ¶ 374. Defendant Lee was provided updates on the meetings and

communications Palma, Mazure and Orteca were having with the EPA. ¶ 376.

       On November 30, 2015, Defendant Dahl was informed that “Byron Bunker, EPA’s

Director of Compliance, … [is] concerned that our strategy may constitute a defeat device .”

FCA-PIRNIK-001632116. ¶ 377. That same day, the EPA requested additional information

regarding the T_Engine, Online Dosing, and Valvetrain Cleaning routine but stated “this is a

secondary issue to the defeat device discussion .” ¶ 378. On December 1, 2015, Morrie Lee told

Palma “Bunker [EPA] called Vaughn and said the EPA has data that suggests that we have a

defeat device …” ¶¶379, 395 (Mazure emailing Dahl about “diesel 3.0L meeting on defeat

devices”). On December 10, 2015, Defendant Mazure emailed Defendant Dahl about another

EPA meeting, stating “All efforts are to prove no defeat d evice but possibly a lack of disclosure

of EGR feature.” ¶ 383.

       At the December 14, 2015 meeting, the EPA provided even more data collected from

testing and summarized the EPA’s five main concerns, identifying all 8 of the undisclosed

AECDs. ¶ 386. In a December 15, 2015 email to Defendant Mazure, Morrie Lee memorialized

the escalation of tensions and that the EPA had made up its mind:

       “So we had a bit of a beat down at our first meeting. … And then yesterday they
       come at us with a whole new set of data. … [T]hey really shifted course and focus
       on these other ‘greater’ off-cycle emission excursions. … My take yesterday was
       that they w eren’t very interes ted in hearing Palma’s re buttal to their findings
       (from our first meeting). … [W]e are being led by the nose … We should be
       spanked for not disclosing all the AECD’s that have been mentioned , but at this
       point, nothing more.”

¶ 387. Referring to the seriousness of the tone of those at the EPA, Morrie Lee stated “Ball’s

[EPA] non-verbal disdain is always present.” Id.
                                               16
         Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 18 of 52



         The EPA’s concerns were so serious that on January 7, 2016, the EPA demanded a

meeting directly with Defendant Dahl because “I am very concerned about the unacceptably

slow pace of the efforts to understand the high NOx emissions we have observed… at least one

of the AECDs in question appears to me violate EPA’s defeat device regulation.” Id.

         Dahl forwarded the EPA’s email to Lee, who acknowledged their reliance on information

furnished by Palma, the seriousness of the EPA conclusions, that he would inform Marchionne

that night: “Ouch. I though Emanuele [Palma] had a dialogue which was on-going. Did we

misunderstand EPA’s position?...I need to review with Dahl and you before my meeting with

SM [Sergio Marchionne] tonight.”         Id. Defendant Marchionne testified that he was kept

informed of the status of the EPA investigation. Ex. 86, at 85:22-86:5; 86:23-87:4; 92:7-12;

122:20-123:4, 124:25-125:8.

         On January 10, 2016, Defendant Lee texted Marchionne that FCA’s general counsel’s

team was “fully engaged.” ¶ 392. On January 11, 2016, Defendant Dahl responded to the EPA’s

January 7 email (which was drafted with the assistance of FCA’s general counsel (Kyle Jones):

         FCA takes very seriously the concerns your office has raised regarding certain
         aspects of the emissions control system …We truly appreciate the significance of
         your concern that NOx emissions during certain operating modes have been
         identified…We clearly recognize th at, based on your current understanding, you
         have concerns that the design        and strategies ra ise potentia l compliance
         issues…[C]onclusions regarding possible noncompliance of FCA’s engine design,
         especially as violating EPA’s ‘defeat device’ regulations, are conclusions of a legal
         nature with potentially significant regulatory and commercial consequences.

¶ 393.

 II.     Defendants Concealed Widespread Vehicle Safety Violations

         FCA’s widespread vehicle safety violations cannot be disputed. On July 24, 2015, FCA

entered into a Consent Order with NHTSA, admitting to dozens of separate violations spanning

22 recalls and affecting approximately 11 million vehicles. See ¶ 669. NHTSA fined FCA $105


                                                 17
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 19 of 52



million and imposed numerous recalls, buybacks, and required FCA to revamp its compliance

procedures and install an independent monitor. Id. NHTSA found that FCA Chrysler provid[ed]

conflicting and blatantly wrong information to the Agency (¶ 600), “has a pattern of failing to

timely notify vehicle owners of recalls within a reasonable time” (id) ,Fiat Chrysler was aware

of both the hazards posed by the defect and the difficulties that owners were experiencing in

getting the ir vehic les f ixed” (id), and “such a widespread pattern of missing deadlines is

unacceptable.” See ¶ 600. As then NHTSA Administrator Rosekind stated, “Fiat Chrysler’s

pattern of poor performance put millions of its customers, and the driving public, at risk .” ¶

669. The details of all of FCA’s vehicle safety violations are discussed in detail in the expert

report of former NHTSA Administrator Robert Hellmuth, who drafted the relevant Safety Act

regulations. Ex. 300. Hellmuth concluded that FCA’s over 100 violations were significant,

widespread, and put vehicle owners at a serious risk of injury and death. (Ex. 300, at ¶¶ 290-

291, 303-304, 280, 226, 300, 238, 252, 293, 310, 316, 320, 181, 287).

       FCA was well aware of the violations as they were occurring because the Company was

systematically tracking them. FCA’s Head of Recall Administration, David Bernier began

tracking FCA’s compliance with Safety Act deadlines in 2013 on an excel spreadsheet that he

referred to as his “tracking sheet”. ¶ 477. This sheet shows that between mid-2011 and October

2014 (the start of the Class Period), FCA had missed the 60-day deadline for notifying owners of

a recall as to 36 recalls. Id. Bernier testified that he recognized in mid-late 2013 that FCA had a

pattern of not timely complying with the Safety Act deadlines. Id. These violations were of such

significance to management that Bernier’s performance “goals” were tied to FCA’s ability to

meet these deadlines. Id. Nevertheless, the tracking sheet shows that between June 2013 and

December 31, 2014 (shortly after the start of the Class Period), FCA missed the 60-day deadline



                                                18
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 20 of 52



alone 18 times. Id. As Hellmuth observed, when the violations from various recalls are layered

over a timeline it shows that FCA was in constant and continuous violation of the Safety Act. See

Ex. 300, Ex. 4.

       Bernier testified that he alerted his senior managers each time any type of Safety Act

deadline was missed. ¶ 478.       The tracking sheet was available on FCA’s shared drive so

“anybody within the vehicle safety office could pull this file up”, which Bernier shared with

others (id), and Kunselman testified that he reviewed the tracking sheet. Id. . Williams (who

reported to Kunselman) testified that he had standing weekly meetings with Kunselman, that

they communicated daily regarding the status of the recall campaigns (id.), and that it was part of

Williams’ normal practice to be alerted to any Safety Act violation and, in turn, to alert

Kunselman if Safety Act deadlines that were missed. Id.

       According to Bernier, FCA did not dedicate sufficient resources to Safety Act

compliance.   ¶ 474. Bernier testified that from 2013 through 2014, FCA did not provide him

with sufficient staff to adequately handle the number of recalls FCA was conducting and it was

compromising FCA’s ability to comply with the safety regulations. Id.         Bernier raised these

concerns to his senior managers. Id. However, he never received adequate staffing. Id.

       NHTSA was unsatisfied with the information that FCA was providing NHTSA regarding

its recalls and the progression of those recalls, which resulted in calls with NHTSA increasing to

monthly around 2012 and then to weekly in 2013. ¶ 676. By the start of the Class Period,

NHTSA began taking more formal actions against FCA.

      May 29, 2014 – NHTSA informed FCA that it had opened a formal Recall Query (14-
       001) into one of FCA’s recalls because the remedy did not fix the problem. ¶ 648.
      June 18, 2014 – NHTSA informed FCA that it had opened another formal Recall Query
       (14-002) into two recalls because FCA failed to fix the safety defect. ¶ 609. Messrs.
       Liddane and Chernoby and Marchionne were aware of RQ 14-002. See ¶¶ 609-611.


                                                19
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 21 of 52



      July 2, 2014, NHTSA issued a Special Order to FCA concerning two recalls involving
       Jeeps with fuel tanks that would rupture and catch fire if the vehicles are struck from
       behind, even at low-speeds because FCA failed to timely provide a remedy. ¶ 512.
       Messrs. Williams and Kunselman were aware of the Special Order. Id.
      October 21, 2014, NHTSA informed FCA that it had opened an Audit Query (14-003)
       into two more recalls because of FCA’s slow execution. ¶ 540. Mr. Williams was aware
       of AQ 14-003. Id.
      October 29, 2014 – NHTSA’s Administrator Friedman wrote a letter to Williams (who
       reported to Kunselman), to “emphasize the critical imperative” for FCA “to promptly and
       effectively remedy the serious safety risk posed to consumers by defective Takata air
       bags”, which FCA had failed to do. ¶ 586.
      November 19, 2014 – Administrator Friedman wrote a letter to Marchionne concerning
       the FCA’s completion of the recall of the Jeeps with improperly placed fuel tanks (which
       were the subject of the Special Order), stating, that FCA’s conduct was “unacceptable.”
       ¶¶ 517-520.
      November 25, 2014 – Administrator Friedman again wrote to Marchionne stating he was
       extremely concerned about the slow pace of FCA’s recall of the Takata airbags, stating,
       “Chrysler’s delay in notifying consumers and taking other actions necessary to address
       the safety defect identified is unacceptab le and exacer bates the r isk to moto rists’
       safety.” ¶ 592.
       On the Company’s the Company’s July 30, 2015 earnings call with analysts, following

the announcement of the Consent Order, Marchionne admitted that he had been aware of

NHTSA’s concerns over a year prior and that FCA “had then identified a number of necessary

steps to improve.” ¶ 686. Indeed, two internal audits conducted by FCA and Deloitte in mid-

2014 identified numerous deficiencies in FCA’s recall process. ¶¶ 462-465        However, no

substantive changes were made to the recall process and no additional resources were provided.

Ex. 304, at 37:19-38:24; 203:3-204:14; Ex. 305, at 24:15-25:7; 27:16-28:2; 285:17-286:7; Ex.

306 at 32:24-33-2; 36:3-37:1-21. The structural change that created Kunselman’s position was

purely cosmetic. Ex. 306, at 32:23-37:21

III.   Defendants’ False and Misleading Statements

       Throughout the Class Period, FCA asserted that it had had disclosed all AECDs in its

COC applications (¶¶ 688-689), and stated in its SEC filings that it was “substantially in


                                              20
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 22 of 52



compliance” with vehicle safety and emissions regulations and “[w]e constantly monitor such

requirements and adjust our operations to remain in compliance”           ¶¶ 690, 698, 706. And

following the VW emissions scandal in September 2015, Defendants repeatedly asserted that (i)

FCA had conducted a “thorough” audit looking for any type of defeat device, (ii) FCA’s vehicles

were in compliance with emissions regulations (iii), FCA vehicles did not contain any defeat

devices, and (iv) FCA’s vehicles operate the same on the road as during tests. ¶¶ 396, 692, 694.

IV.    Defendants’ Fraud Caused FCA’s Stock Price to Decline

       There were statistically significant residual stock price declines in response to a series of

partial corrective events, which revealed that FCA was not in substantial compliance with

emissions and vehicle safety regulations. Plaintiffs’ expert, Dr. Zachary Nye, opined that these

corrective events caused FCA’s stock price decline. Ex. 307, at ¶¶ 34, 39, 44, 50, 56, 63.

          July 27, 2015 (disclosure of FCA’s Consent Order with NHTSA, $105 million fine
           and imposing various recall and buy-back obligations) id. ¶¶ 24-34;
          October 28, 2015 (disclosure of an unexpected €761 million pre-tax charge related to
           future recall campaign costs in North America) id. ¶¶ 35-39;
          May 23, 2016 (disclosure of Germany’s KBA report finding evidence of defeat
           devices on FCA’s vehicles sold in EU) id. ¶¶ 40-44;
          January 12, 2017 (EPA and CARB issue NOVs to FCA concerning the 8 undisclosed
           AECDs and the existence of a defeat device) id. ¶¶ 45-50;
          February 6 and 7, 2017 (French authorities announced conclusion of investigation
           finding FCA violated EU regulations, and it was reported that Italy had permitted
           FCA to skip key tests for illegal defeat devices) id. ¶¶ 51-56;
          May 23, 2017 (DOJ filed a complaint on behalf of EPA accusing FCA of using defeat
           devices and not disclosing the 8 AECDs). Id. ¶¶ 57-63.
Defendants have not moved to exclude Dr. Nye’s opinions.

                                         ARGUMENT

       A motion for summary judgment will be granted where there is no genuine issue as to

any material fact and it is clear that the moving party is entitled to judgment as a matter of law.

Celotex Cor p. v. Catrett , 477 U.S. 317, 322 (1986). The burden is on the moving party to

                                                21
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 23 of 52



demonstrate the absence of any material, factual issue genuinely in dispute. American

International Group, Inc. v. L   ondon American International     Corp., 664 F.2d 348, 351 (2d

Cir.1981). In determining whether a genuine factual issue exists, the court must resolve all

ambiguities and draw all reasonable inferences against the moving party. Anderson v. Libert y

Lobby, Inc., 477 U.S. 242, 255 (1986). “Only when reasonable minds could not differ as to the

import of the evidence is summary judgment proper.” Bryant v. Maffucci, 923 F.2d 979, 982 (2d

Cir.), cert. denied, 502 U.S. 849 (1991).

I.   A REASONABLE JURY WOULD HAVE NO DIFFICULTY CONCLUDING THAT
     DEFENDANTS’ STATEMENTS ARE ACTIONABLE

       “[W]hether a statement is misleading depends on the perspective of a reasonable investor:

The inquiry . . . is objective.” Omnicare, 135 S. Ct. at 1327 (internal quotation marks omitted).

Courts “consider whether the disclosures and representations, taken together and in context,

would . . . misle[a]d a reasonable investor about the nature of the securities.” In re ProShares

Trust Sec. Litig., 728 F.3d 96, 103 (2d Cir. 2013) (internal quotation marks omitted).

           A. The False and Misleading Statements in FCA’s COC
              Applications Are Actionable

       This Court has already held that FCA’s COC applications were statements made to

investors upon which a securities violation can be based and that Defendant Mazure, who signed

the submissions, was a “maker” of the statements. ECF No. 142 at 6.

       FCA had a duty to disclose and justify in its COC applications all AECDs and defeat

devices in the Subject Vehicles. ¶¶ 35-38. Dr. Atkinson opined that each of the eight features at

issue were AECDs and defeat devices. See, supra at 7,9,11-12. FCA has admitted that none of

the eight features were disclosed in their COC applications, (Ex. 83), rendering the COC




                                                22
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 24 of 52



applications false and misleading.5 Independent of FCA’s affirmative duty to disclose, Mazure

testified that he signed the applications “attesting that we have compiled all the technical

information required as part of the requirements for certification” (Ex. 68 at 71:19-21), which

was clearly false.6 Indeed, the mere fact that the applications disclosed innocuous AECDs (see

e.g. ¶ 688), while omitting the eight defeat device AECDs alone demonstrates falsity as well as

scienter. In re Delca th Systems, Inc. Secur ities Litigation , 36 F. Supp. 3d 320, 331-332

(S.D.N.Y. 2014) (falsity and scienter alleged where the defendants disclosed data that reflected

positively on its product but failed to disclose data that might reflect poorly on its product).7   8



           B. There Is Evidence That Defendants’ “Substantially in
              Compliance” Statements Were False and Misleading

       This Court has already held that “a reasonable investor could, and likely would” read

FCA’s “substantially in compliance” statement to mean that the company was substantially in



  5
     Failure to disclose information where a regulation created an affirmative duty to disclose
renders the omission false and misleading. See Ind. Pub. Ret. Sys. v. SAIC, Inc., 818 F.3d 85, 95-
96 (2d Cir. 2016) (Item 303 required disclosure); City of Ros eville Em ps.’ Ret. Sys. v .
EnergySolutions, Inc., 814 F. Supp. 2d 395, 427 (S.D.N.Y. 2011) (Item 503 violation); Christine
Asia Co. v. Yun Ma , 2017 U.S. App. LEXIS 24647, at *5 (2d Cir. Dec. 5, 2017) (failure to
disclose one administrative proceeding is an actionable omission under Item 303)
   6
     Mazure’s testimony dispenses with Defendants only argument concerning FCA’s COC
applications (which is relegated to a single sentence in a footnote), that the applications state
only that the regulations “apply” to the vehicles. Def. Br. at 31 n.15.
   7
     See In re Intercept Pharms., Inc. Sec. Litig. , 2015 U.S. Dist. LEXIS 26442, at *19 (S.D.N.Y.
Mar. 4, 2015) (scienter where defendant “chose . . . only to report the positive development,
engaging in the sort of selective disclosure that creates a real possibility of misleading
investors”); Zagami v. Nat. Health Trends Corp ., 540 F. Supp. 2d 705, 713 (N.D. Tex. 2008)
(disclosing some related party transactions while concealing others supports scienter).
   8
     Defendants had a duty to update and correct the false statements in the COC applications
filed prior to the Class Period because they were false when made. In re Facebook, Inc., IPO
Sec. & Derivative Litig., 986 F. Supp. 2d 428, 464 (S.D.N.Y. 2013) (“Defendants are correct that
the Second Circuit has found pre-Class Period statements to be inactionable. However,
Defendants still have a duty to correct “statements that are false at the time they were made,
when [a Defendant] learn[s] that its prior statement . . . [i]s untrue.”) (collecting cases).


                                                  23
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 25 of 52



compliance with “the Safety Act and vehicle safety regulations in the United States.” ECF No.

50 at 12. Defendants’ attempt to reargue this decision should be rejected.

               1. FCA’s Compliance with Vehicle Safety Regulations

       There is a triable issue of fact for a jury as to whether Defendants’ statements that FCA

was “substantially in compliance” with the Safety Act and that “[w]e constantly monitor such

requirements and adjust our operations to remain in compliance” were misleading.

       As an initial matter, the distinction between “compliance” and “substantially in

compliance” upon which Defendants’ entire argument rests is one that this Court previously

suggested is illusory. ECF No. 50 at 13 (noting that Defendants’ compliance statements “equates

‘substantially in compliance’ and ‘compliance’ … dropping any qualifying language to the

pledged degree of compliance.”). The Court can deny Defendants’ motion without wading into

the fact-intensive analysis of the distinction between “compliance” and “substantial compliance.”

       Nevertheless, Defendants assert that no jury could find Defendants’ “substantially in

compliance” statements misleading if it limits its analysis to only “look[ing] at FCA’s alleged

noncompliance relative to FCA’s compliance with those regulations [between 2013 and 2015]”,

which Defendants now claim is “an essential step in assessing whether the statement that FCA

was ‘substantially in compliance’ was false or misleading. Def. Br. at 24.

       This is gamesmanship of the worst kind. During discovery, Plaintiffs moved to compel

the production of documents related to all of FCA’s recalls between 2013 and 2015 because

NHTSA determined that FCA’s violations were “widespread”, arguing that such documents were

“critically relevant” to “whether Defendants’ statements of ‘substantial compliance’ were

materially misleading.” ECF No. 73 at 2. Defendants opposed Plaintiffs’ request as

“disproportionate to the claims remaining in this action” (ECF No. 77), and the Court agreed.

ECF No. 81. Defendants cannot now obtain summary judgment based on the same information
                                                24
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 26 of 52



that was withheld in discovery. See Landmark Land Company, Inc. v. Sprague , 701 F.2d 1065,

1070 (2d Cir. 1983) (“The nonmoving party must have had the opportunity to discover

information that is essential to his opposition to the motion for summary judgment”); Quinn v.

Syracuse Model Neighborhood Corp. , 613 F.2d 438, 445 (2d Cir. 1980) (“[S]ummary judgment

should not be granted when he is denied reasonable access to potentially favorable

information”); In re TFT-LCD (Flat Panel) Antitru st Litig ., 820 F.Supp.2d 1055, 1061 (N.D.

Cal. 2011) (denying summary judgment because motion based on information plaintiffs had been

denied during discovery).

       Indeed, the declaration of Thomas McCarthy, upon which Defendants’ argument is

based, must be excluded. McCarthy was never identified in Defendants’ Rule 26(a)(1) Initial

Disclosures. Ex. 308. Having concealed this witness, Defendants may not be granted summary

judgment based on his self-serving affidavit that is uncorroborated by any documentation. Cope

v. Wal-Mart Stores E., LP , 2017 U.S. Dist. LEXIS 99931, at *27 (D. Conn. June 28, 2017)

(excluding affidavit because individual was not previously disclosed); Sterling Fin. Servs. Co., v.

Franklin, 259 F. App’x. 367, 370 (2d Cir. 2008) (declaration in support of summary judgment

“properly credited no weight” because it “was conclusory with no original documentary

corroboration”); Degelman Indus.. Ltd. v. Pro-Tech Welding & Fabrication, Inc., 2011 U.S. Dist.

LEXIS 150188, at *12 (W.D.N.Y. June 8, 2011) (striking affidavit submitted at summary

judgment where witness never identified in the defendants’ Rule 26(a)(1)(A) disclosures).

       Quantitatively, even accepting the McCarthy Affidavit’s assertion that FCA administered

296 recalls between 2013 and 2015, and that only the 23 recalls identified in the Consent Order

violated the Safety Act (despite Plaintiffs being denied discovery to dispute), then 8% of FCA’s

recalls were noncompliant, which is higher than the 5% “rule of thumb” for determining



                                                25
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 27 of 52



“material” noncompliance. See infr a at 26-28.9 Moreover, the €761 million charge to earnings

for NAFTA recalls FCA took in Q3 2015 following the Consent Order was 64% of FCA’s

Adjusted EBIT in NAFTA for the quarter (€1,186 million). ¶ 673.

       Defendants’ quantitative argument also ignores the qualitative weight of FCA’s

violations. Unlike the authorities upon which Defendants rely, which involve analyzing

“substantial” in terms of completion of a project, Defendants’ actions were unlawful acts that

failed to properly address defects that, by definition, “create[d] an unreasonable risk of death or

injury in an accident” (¶ 592) , including “axel lockup”, “moving shutdowns” and fires from
                                              10
improperly placed fuel tanks. ¶¶ 481, 603          A reasonable jury could easily find that FCA’s (i)

unlawful conduct that (ii) was previously identified by its regulator, (iii) that created risk of death

and injury to its customers, (iv) that went to the core of its business (vehicle manufacturing and

sales), and (v) caused its stock price to plummet when revealed (Ex. 307, at ¶ 35), rendered

Defendants’ compliance and monitoring statements false and misleading. Meyer v. JinkoSola r

Holdings Co., 761 F.3d 245, 251 (2d Cir. 2014) (“failure to disclose then-ongoing and serious

pollution violations” could “render[] misleading the comforting statements…about compliance


  9
    Moreover, there is evidence that during the 2013-2015 there were in fact 29 recalls that were
not in compliance with the Safety Act (Exs. 296, 297) raising FCA’s noncompliance to almost
9%. The actual percentage of non-compliance is even much likely even much higher since many
of the recalls being administered were likely begun prior to 2013 and others did not begin until
after the Consent Order in July 2015. For example, there is evidence that there were in fact 36
recalls not in compliance between 2011 and mid-2014, the start of the Class Period, (Exs. 293,
294) which would raise FCA’s noncompliance to 12%. the If the Court is not inclined to strike
the McCarthy Affidavit and deny summary judgment, Plaintiffs request an opportunity to take
discovery on the information presented in the McCarthy Declaration pursuant to Fed. R. Civ. P.
56(d). Ex. 308.
  10
     Defendants misrepresent that “Plaintiffs do not assert a single instance where FCA waited
too long to identify and declare a safety defect”. Def. Br. at 26. Hellmuth found two instances in
which FCA waited too long to identify and declare a safety defect (¶¶ 653, 666), which
Defendants admit is a “substantive safety” violation that endangers owners. Def. Br. at 26.


                                                    26
          Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 28 of 52



measures” even where the statements “did not guarantee 100% compliance 100% of the time.”);

Omnicare, 135 S. Ct. at 1329 (“if the issuer made the statement . . . with knowledge that the

Federal Government was taking the opposite view, the investor again has cause to complain.”).11
12



          At bottom, the question of whether the nature and scope of FCA’s violations rendered

Defendants’ “substantially in compliance” statement misleading is a balancing assessment

similar to that of materiality, which is a quintessential issue for the jury to determine. Fed. Hous.

Fin. Agency Nomura Holding Am., Inc ., 104 F. Supp. 3d 441 , 563 (S.D.N.Y. 2015) (finding,

after a bench trial, that defendants’ representations of “general compliance” were misleading

because they “indicated that certain immaterial exceptions might exist” (internal quotation

marks omitted)); In re Petrobras Sec. Litig.     , 116 F. Supp. 3d 368, 380 (S.D.N.Y. 2015)

(defendant’ assertion of regulatory compliance not immaterial where they failed to disclose a


     See also In re Syncor Int’l Corp. Sec. Litig., 239 Fed. Appx. 318, 321 (9th Cir. 2007) (falsity
     11

and scienter adequately pled for the statement “We believe that we are in substantial compliance
with all material laws and regulations applicable to our business” where management was aware
of illegal payments to doctors); In re BioScrip, Inc. Sec. Litig ., 95 F. Supp. 3d 711, 728-730
(S.D.N.Y. 2015) (falsity adequately pled for the statement “the Company believes it is in
substantial compliance” with regulations where management was aware of a single investigation
by their regulator.); Todd v. STAAR Surgical Co., 2016 U.S. Dist. LEXIS 186511, *43 (C.D. Cal.
Apr. 12, 2016) (material falsity alleged for statements that the company “believes it is
substantially in compliance” with FDA regulations where FDA inspector identified potential
violations in a single Form 483).
  12
     Defendants misleading assert that Hellmuth determined that certain of the violations were
“recordkeeping” and, therefore, not significant. The term “recordkeeping” was a term introduced
by Defendants’ counsel at Hellmuth’s deposition. (Ex. 309, at 29:7-8). Hellmuth explained in
his Report and at his deposition that these violations put owners at serious risk. ¶ 600. (“in
choosing not to mail the owner notifications and imperiled the lives of its customer-vehicle
owners”). NHTSA came to the same conclusion. ¶ 685 (“Chrysler’s delay in notifying
consumers and taking other actions necessary to address the safety defect identified is
unacceptable and exacerbates the risk to motorists’ safety.”). Defendants also misleading assert
that Hellmuth testified he had “no basis to dispute” FCA’s assertion of 98% compliance. Def. Br.
at n.12. That Hellmuth was not asked to provide an opinion on that issue is not evidence in
support of Defendants’ motion.


                                                 27
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 29 of 52



bribe payment even if it did not reach the quantitative 5% “rule of thumb” because of qualitative

factors, including (i) that act was “unlawful”, (ii) it related to the “core of its business”, and (iii)

the company’s share price dropped when news of the falsity emerged.).13 14

               2. FCA’s Compliance with Emissions Regulations

       Plaintiffs have identified ample evidence that many of FCA’s vehicles sold throughout

the EU contained illegal defeat devices in violation of EU regulations. Defendants do not dispute

that these violations rendered Defendants’ “substantially in compliance” statements misleading.

       Instead, Defendants argue that this Court dismissed Plaintiffs’ EU-related allegations. As

discussed in Plaintiffs’ opposition to Defendants’ motion to exclude the testimony of Dr.

Friedrich, this is demonstrably false. Importantly, Defendants never distinguished between the

US and EU allegations in either of their motions to dismiss, (ECF Nos. 92, 132), and neither did

the Court in either Order. ECF Nos. 121, 142. After the Court granting Defendants’ first motion

to dismiss it granted Plaintiffs’ leave to amend, without restriction. ECF No. 142 at 5. The FAC

added numerous additional allegations concerning the EU emissions. ECF No. 129, ¶¶ 40, 242-

43, 248, 345-46, 355, 356, 360, 363, 372-373, 424-26, 435. The Court denied Defendants’



  13
     See also Reese v. Malone, 747 F.3d 557, 577-78 (9th Cir. 2014) (statement that management
“believes” the company is “in compliance in all material respects” with applicable environmental
regulations was false where the company later admitted to violations and “millions of dollars in
fines and penalties”); Burges v. BancorpSouth, Inc. , 2015 U.S. Dist. LEXIS 89822, at ** 10-15
(M.D. Tenn. July 10, 2015) (statement that company has “complied in all material respects” with
regulations was false where the company was not in compliance with 4 banking regulations).
  14
     The out-of-Circuit case relied upon by Defendants, In re Plains All Am. Pipeline, L.P. Sec.
Litig., 307 F. Supp. 3d 583 (S.D. Tex. 2018) is distinguishable. First, it involved a statement of
opinion. Id. at 633-34. Second, only one of the ten notices of violations the company received
was relevant to the action and resulted in a fine of only $102,900. Id. at 634. Third, it involved a
motion to dismiss. This Court has already held that, if proven, the violations in the Consent
Order establish falsity.The rest of the cases cited by Defendants (Def. Br. at 23 n.9) involve only
a quantitative analysis and do not involve either (i) interpretation of whether “substantial
compliance” was misleading in a securities action or (ii) because of a parties’ illegal conduct.


                                                  28
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 30 of 52



subsequent motion to dismiss in its entirety (ECF No. 142 at 6) (“Defendants’ motion to dismiss

Plaintiffs’ emissions-related claims is DENIED”), and noted “[i]n light of this conclusion, the

Court need not and does not resolve the parties’ disputes over whether Plaintiffs’ other additions

to the FAC suffice to allege scienter.” Id. at 5 n.1. Plaintiffs are unaware of any case where a

court denied a motion to dismiss but “implicitly” dismissed allegations without ever addressing

them. When this Court dismisses certain categories of claims in securities cases (including in this

Action) it identifies them, following a similar form, stating “GRANTED in part and DENIED in

part. Specifically,…”.15 Defendants never sought clarification of the Order and each time

Defendants raised the issue tangentially, the Court refused to curtail Plaintiffs’ claims. Having

made a strategic choice to levy an “all or nothing” attack on Plaintiffs’ emissions claims,

Defendants cannot now ask the Court rewrite history because their gamble failed.

       As for the US-related emissions allegations, Defendants’ quantitative argument fails

because the financial impact of FCA’s violations is sufficient to demonstrate falsity. As a result

of FCA’s US emissions violations, FCA has agreed to pay approximately $650 million in fines

and remedies. (MDL ECF Nos. 484-487), which is 34% of FCA NAFTA’s Adjusted EBIT for

Q3 2018. ¶ 710 .16




 15
     See ECF No. 50 at 24 (“motion to dismiss is GRANTED in part and DENIED in part.
Specifically,…”); Tapia-Matos v. Caesarstone Sdot-Yam, Ltd. , 2016 U.S. Dist. LEXIS 94734, at
*18 (S.D.N.Y. July 20, 2016) (same); Atlantica Holdings, Inc. v. Sovereign Wealth Fund
Samruk-Kazyna JSC, 2 F. Supp.3d 550, 563 (S.D.N.Y. 2014) (same);Atlantica Holdings, Inc. v.
BTA Bank J SC, 2015 U.S. Dist. LEXIS 3209, at *28 (S.D.N.Y. Jan. 12, 2015) (same); Fixed
Income Shares: Series M v. Citibank N.A., 130 F. Supp. 3d 842, 858 (S.D.N.Y. 2015) (same).
        16
           Announcing the Consent Decree, the government official stated “Fiat Chrysler’s
conduct was serious and egregious . Its deception robbed the public of the clean air we work
hard to protect and put law-abiding competitors at a disadvantage.” ¶ 710. And government
officials noted that the Consent Decree does not resolve any potential criminal liability. Id.


                                                29
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 31 of 52



       Moreover, FCA’s emissions violations were qualitatively significant because FCA’s non-

disclosure of AECDs and the use of defeat devices to cheat emissions tests were (i) intentionally

unlawful conduct, (ii) being investigated by the EPA and CARB, and FCA’s general counsel was

“fully engaged”, (iii) that jeopardized the core of FCA’s business (FCA needed COCs to sell

vehicles), and (iv) Defendants knew the disclosure of the violations would cause FCA’s stock

price to plummet (¶ 393; Ex. 52, at 154 ), which it did when the EPA and CARB NOVs were

announced. Ex. 307, at ¶ 45. A jury could easily determine FCA’s compliance statements were

misleading. Supra, at 22-23.

           C. The False and Misleading Statements Concerning Defeat
              Devices Are Actionable

       In the wake of the VW emissions scandal in late 2015, as investors clamored to know

whether FCA could face similar regulatory action, Defendants repeatedly assured investors that

(i) all FCA vehicles had undergone a “thorough audit” for any defeat device, (ii) FCA vehicles

do not use any defeat devices; (iii) all FCA vehicles operate the same on the road as they do in

the laboratory; and (iv) all FCA vehicles comply with emissions regulations.

       There is overwhelming evidence that these statements were false and misleading. In

addition to the underlying documentary evidence, Plaintiffs’ EU emissions expert (Dr. Friedrich)

and US emissions expert (Dr. Atkinson) concluded that FCA’s vehicles sold in the US and EU

contained undisclosed AECDs as well as illegal defeat devices that were designed to cheat

emissions tests. See, supra at 6-13. They also opine that these violations rendered Defendants’

statements false and misleading. Id. Moreover, by January 2016 Defendants were aware that

regulators in the US and Europe (as well as Bosch) had made similar findings. Omnicare, 135 S.

Ct. at 1329.




                                               30
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 32 of 52



       Defendants assert that their statements of compliance were not misleading because each

was carefully crafted in such a way to be technically true by limiting their statements to the

vehicles sold in Europe, and only to the specific defeat devices used by VW. Defendants cannot

seek shelter in word games, subtle caveats or nuances that would not be appreciated by the

average investor. When a defendant chooses to make a disclosure about a particular topic, “the

representation must be complete and accurate.” JinkoSolar, 761 F.3d at 250-51.

       The veracity of a statement or omission is measured not by its literal truth, but by
       its ability to accurately inform rather than mislead prospective buyers. … Even a
       statement which is literally true, if susceptible to quite another interpretation by
       the reasonable investor, may properly be considered a material misrepresentation.

Kleinman v. Elan Corp., plc , 706 F.3d 145, 153 (2d Cir. 2013) (citation omitted). See Brody v.

Transitional Hosps. Corp ., 280 F.3d 997, 1006 (9thCir. 2002) (incomplete statements are

misleading if they “affirmatively create an impression of a state of affairs which differs in a

material way from the one that actually exists”).

       September 22, 2015 Re uters Article . On September 21, 2015, FCA told Reuters “FCA

U.S. does not use defeat devices”, ¶ 366, which Reuters quoted in a September 22 article. Id.

       Defendants argue that what they meant was that FCA did not have any defeat devices

exactly like those used by VW. Def. Br. at 28. But this is not what Defendants said. Moreover,

there is no basis to think the average investor would understand the nuanced distinction that

Defendants are now attempting to draw. The regulations provide a precise definition of “defeat

device.” There is no distinction in the regulations between illegal defeat devices that alter the

emissions control when a test cycle is detected and other types of illegal defeat devices. Even if

there were such a distinction the statement was still false because T_Engine and Online Dosing

are “cycle detecting” defeat devices. See, supra at 6-12.




                                                31
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 33 of 52



       January 27, 2016 Earnings Call . Defendants argue that Marchionne’s statement during

the earnings call that (i)“FCA has undertaken a pretty thorough review and a thorough audit of

its compliance teams” , (ii) “there are no defeat mechanisms or devices present in our vehicles”

and (iii) “the cars perform in the same way on the road as they do in the lab under the same

operating conditions” was not false or misleading because it was prefaced with “on the European

side”. Def. Br. at 29. First, there is ample (and uncontroverted) evidence that FCA’s vehicles in

Europe did contain defeat devices. Second, a reasonable investor would not necessarily

understand the statement as Marchionne purposefully carving out US compliance, especially

given FCA’s September 22, 2015 statement and that the VW scandal occurred in the US. Even

Defendant Dahl testified that he could envision that the average listener might think

Marchionne’s statements included vehicles in the U.S. Ex. 164, at 155:4-10. Third, the

presentation provided during the earnings call (and filed with the SEC) stated “all current

production vehicle calibrations are compliant with applicable regulations and they operate in the

same way on the road as they do in the laboratory under the same conditions” (Ex. 491, at 18),

which Marchionne testified referred to “NAFTA regulations, EPA, CARB                , European

Commission regulations.” Ex. 86, at 145:13-14.17



 17
     While Marchionne prefaced his “no defeat mechanisms or devices” statement with “I think
we feel comfortable making the statement”, the presentation filed with the SEC contained no
such qualification. Ex. 491. Defendants’ assertion that all their statements of emissions
compliance were opinions is wrong. The Supreme Court has explained that statements of legal
compliance that are not prefaced with “I believe” are statements of fact. Omnicare, 135 S. Ct. at
1326. See also Fed. Hous. Fin. Agency v. Nomur a Holding Am., Inc. , 104 F. Supp. 3d 441, 565
(S.D.N.Y. 2015) (statements of compliance with underlying guidelines were statements of fact);
In re Gentiva Sec. L itig., 932 F. Supp. 2d 352, 369 (E.D.N.Y. 2013) (statements of compliance
with Medicare regulations is a statement of fact) (collecting cases). The cases upon which
Defendants rely are easily distinguishable. In re Salomon Analyst Level 3 , 373 F. Supp. 2d 248,
251 (S.D.N.Y. 2005) (Lynch, J.) (“financial valuation models” that involve “predictions” are
statements of opinion); Anthem Sports, LLC v. Under the Weather, LL C, 320 F. Supp. 3d 399,


                                               32
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 34 of 52



       February 2, 2016 Press Release      . Defendants similarly argue that the press release

addressed exclusively FCA’s European emissions compliance. Def. Br. at 30. This is wrong.

While the press release highlighted Europe, stating “[i]n the past several months the issue of

diesel emissions has been the subject of a great deal of attention, particularly in Europe …”, it

was not only addressing Europe. Indeed, the press release references the “audit”, which covered

the US as well as Europe. ¶ 694. Tellingly, news outlets interpreted the press release as referring

to all of FCA’s vehicles, stating, “As the VW emissions scandal rolls on, the Fiat Chrysler

Automobiles (FCA) group has stated that its cars do not use defeat devices.” (Ex. 231).

       February 29, 2016 Annual Report . On February 29, 2016, FCA filed its Annual Report.

In a section discussing US regulations the report states that FCA’s “audit of all current

production software and emission calibrations…revealed that all current production vehicle

calibrations are compliant with applicable regulations, and they appear to operate in the same

way on the road as they do in the laboratory under the same operating conditions.” ¶ 695. This

was false for the reasons described above. See, supra at 6-17.

           D. There Is Evidence That FCA’s Statements Were Material

       “A statement or omission is material if there is a substantial likelihood that a reasonable

shareholder would consider in important in deciding how to act.” IBEW Local Union No. 58

Pension Trust Fund & Annuity Fund v. Royal Bank of Scotland Grp. , PLC, 783 F. 3d 383, 389




415 (D. Conn. 2018) (defendant’s assertion that a competitors product was a “patent infringing
knockoff” was a nonactionable opinion under the Lanham Act); Coastal Abstract Serv., Inc. v.
First Am. Title Ins. Co ., 173 F.3d 725, 731 (9th Cir. 1999) (a defendant’s assertion that another
company was required under the law to obtain a license in order to conduct certain business was
a statement of opinion). Even if Defendants’ statements were opinions, they were false and
misleading for the same reasons that they were made with scienter.


                                                33
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 35 of 52



(2d Cir. 2015). “[T]he Supreme Court has noted that materiality is particularly well suited for

jury determination.” Id. (citing TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 450 (1976)).

       Plaintiffs’ expert, Dr. Nye, has explained that Defendants’ statements were material. Ex.

307, at ¶¶ 12-63. Nevertheless, repeating their arguments concerning the falsity of “substantial

compliance”, Defendants argue that FCA’s violations of law were immaterial as a matter of law

because the costs created by the Consent Order and the number of US diesel vehicles implicated

by the EPA’s NOV “implicate less than 5% of [FCA’s] revenue.” Def. Br. at 33-35 (citation

omitted). This argument should be rejected because other quantitative and qualitative factors

show that Defendants’ statements were material. Supra, at 5-2018

       Finally, while Defendants assert that all of FCA vehicle safety noncompliance

information was in the public domain, Dr. Nye explained that it was not. Ex. 307, at ¶¶ 17-39 .

Also, while Defendants assert that NHTSA generally posts manufacturer communications such

as 573 reports to its website that does render the violations of law public. Ex. 300, at 207:15-

206:6. As Hellmuth testified, the website only identifies the existence and details of the recalls,

Id. See also Ex. 310 at ¶¶ 80-81, not anytime a deadline is missed. In any event, this is a “truth-

 18
     The cases upon which Defendants rely are distinguishable because they are involve
accounting, not legal compliance. In re New Oriental Educ. & Tech. Grp ., 988 F. Supp. 2d 406,
422-23 (S.D.N.Y. 2013) (Koeltl, J.) (accounting fraud case analyzing materiality under SAB No.
99); IBEW Local Union No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank of Scot. Grp. ,
783 F.3d 383, 391 (2d Cir. 2015) (same); ECA & Local 134 IBEW Joint Pension Tr. of Chi. v. JP
Morgan Chase Co., 553 F.3d 187, 204 (2d Cir. 2009) (same). Even in purely financial cases, the
New Oriental court acknowledged that a statement can be material based on “qualitative” factors
even if immaterial in “quantitative” terms. New Oriental, 988 F. Supp. 2d at 423, citing Litwin v.
Blackstone Group, L.P., 634 F.3d 706, 717-18 (2d Cir. 2011). Qualitative factors include (1)
concealment of an unlawful conduct, (2) significance of the misstatement to the company's
operations, and (3) “management's expectation that the misstatement will result in a significant
market reaction” JP Morgan Chase Co ., 553 F.3d at 198, all of which are present here.
Defendants’ assertion that the lack of commentary or price increase when FCA asserted
compliance demonstrates immateriality (Def. Br. at 34), has already been rejected by this Court
because Plaintiffs allege a “price maintenance” fraud. ECF No. 223 at 7-9.


                                                34
             Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 36 of 52



 on-the-market” defense for the jury to decide. Ganino v. Citizens Utils. Co. , 228 F.3d 154, 167

 (2d Cir. 2000).19

II.        A Reasonable Jury Would Easily Conclude That Defendants Acted with Scienter

             Scienter is a mental state embracing an intent to deceive, manipulate or defraud. Aaron v.

 SEC, 446 U.S. 680, 686 n. 5 (1980). Direct evidence is not necessary. Rather, scienter can be

 proven through circumstantial evidence of conscious misbehavior or recklessness. SEC v.

 Premier Lin ks, Inc. , 2017 U.S. Dist. LEXIS 151170, at *15 (E.D.N.Y. Sep. 14, 2017). See

 Herman & MacLean v. Huddleston , 459 U.S. 375, 390 n. 30 (1983) (“[T]he proof of scienter

 required in fraud cases is often a matter of inference from circumstantial evidence.”).

             “[The Second Circuit] has consistently held where subjective issues regarding a
             litigant’s state of mind, motive, sincerity or conscience are squarely implicated,
             summary judgment would appear to be inappropriate and a trial indispensable.”

 Patrick v. Le Fevre , 745 F.2d 153, 159 (2d Cir. 1984) (citations omitted). Thus, summary

 judgment should be denied where there exists evidence from which a jury could infer scienter. In

 re Vivendi Universal, S.A. Sec. Litig. , 765 F. Supp.2d 512, 547 (S.D.N.Y. 2011) (“The same

 evidence of the stark contrast between Vivendi’s internal documents and its external statements

 could equally have supported an inference that Vivendi … acted with scienter at the time it made

 the public statements”). Scienter may be proven even through the nature of the falsity. E.g.,

 Lewin v. Lipper Convertibles, L.P., 2004 U.S. Dist. LEXIS 8484, at *5 (S.D.N.Y. May 12, 2004)

 (“[T]he accounting violations alleged are on such a repeated and pervasive scale that, if proven,

 they could provide strong circumstantial evidence of scienter.”). Courts must be “‘lenient in

      19
      FCA’s boilerplate risk disclosures also do not make their false statements of compliance
 immaterial as a matter of law. See Loritz v. Exide Techs., 2014 U.S. Dist. LEXIS 111491, at *20
 (C.D. Cal. Aug. 7, 2014) (denying motion to dismiss alleging non-compliance with
 environmental regulations despite disclosure that it “could not ‘be certain that it has been, or will
 at all times be, in complete compliance with all environmental requirements’” because “it is an
 issue of fact whether a reasonable investor would consider this boilerplate disclosure sufficient”).


                                                     35
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 37 of 52



allowing scienter issues to withstand summary judgment based on fairly tenuous inferences,’

because such issues are ‘appropriate for resolution by the trier of fact. ‘“In re DDAVP Direct

Purchaser Antitrust Litig., 585 F.3d 677 , 693 (2d Cir. 2009).

           A. Motive Concerning the Emissions-Related Statements

       Defendants had a clear motive for concealing the various AECDs and defeat devices.

FCA marketed the Subject Vehicles as “EcoDiesels” that were emission compliant without

sacrificing power and fuel economy. ¶ 113. Specifically, the mandate was that the vehicles

obtain 30 mpg. See, supra at 6-9. The T_Engine feature (and others) were the only way that

FCA’s vehicles could achieve this goal. Id. . Online Dosing reduced cost and inconvenience to

vehicle owners. See, supra at 10-12. Defendants also acknowledged at the time of the EPA, KBA

and Bosch investigations that disclosure of FCA’s defeat devices following the VW scandal

would be disastrous for FCA’s stock price. Ex. 86, at 55:7-61:9. This supports and inference of

scienter. See Wedbush Morgan Securities, Inc. v. Robert W. Baird & Co ., 320 F. Supp. 2d 123,

130 (S.D.N.Y. 2004) (“scienter can be proved through circumstantial evidence establishing facts

‘showing a motive for committing fraud and a clear opportunity for doing so.’”); Wechsler v.

Steinberg, 733 F.2d 1054, 1058-59 (2d Cir. 1984) (“Issues of motive and intent are usually

inappropriate for disposition on summary judgment.”).

           B. Scienter of FCA for Emissions-Related Statements

       Defendants ignore the overwhelming evidence of the scienter of the individuals that FCA

designated and relied on to identify and disclose AECDs and defeat devices – Orteca, Palma and

Mazure (as well as Defendant Lee), which a jury can impute to FCA for each false statement.

       It is well-settled that the scienter of a company’s agent is imputed to the company,

Teamsters Local 445 Freight Div. P ension Fund v. Dynex Capital Inc. , 531 F.3d 190, 195 (2d

Cir. 2008), and the person whose state of mind is imputed to the corporate defendant need not

                                               36
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 38 of 52



also be the person who made the material misstatements at issue. Pa. Pub. Sch. Emps.’ Ret. Sys.

v. Bank of A m. Corp., 874 F. Supp. 2d 341, 372-73 (S.D.N.Y. 2012) (collecting cases); Patel v.

L-3 Commc ’ns Holdings Inc. , 2016 U.S. Dist. LEXIS 42978, at *55 n.37 (S.D.N.Y. Apr. 21,

2016) (collecting cases). Courts have generally found that “‘management level’ employees can

serve as proxies for the corporation.” In re Marsh & McLennan Companies, Inc. Securities

Litigation, 501 F.Supp 2d 452, 482 (2006). In this analysis, courts consider (i) the individual’s

seniority and (ii) the connection between the individual’s role and the fraudulent statements. See

Patel, 2016 U.S. Dist. LEXIS 42978, at *55 (scienter of individual who was “situated one

management level down from the CEO and CFO” could be attributed to the company based on

his seniority). The knowledge of more junior employees is attributable to the company if they

had direct involvement in the aspect of the business at issue or if they were responsible for

furnishing information that led to the misstatements. See, e.g., In re Sanofi Sec. L itig., 155 F.

Supp. 3d 386, 408-09 (S.D.N.Y. 2016) (imputing knowledge of employees “at the center” of the

illegal scheme, although finding that their scienter had not been demonstrated).

       Even under a narrower view adopted by other courts, scienter can be established through:

       [a]ny individual agent who authorized, commanded, furnished information for,
       prepared (including suggesting or contributing language for inclusion therein or
       omission therefrom), reviewed, or approved the statement in which the
       misrepresentation was made before its utterance or issuance.

In re Omnicare, Inc. Sec . Litig., 769 F.3d 455, 476-477 (6th Cir. 2014), quoting Southland Sec.

Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 366 (5th Cir. 2004).20


  20
     The above is consistent with the fundamental concepts of agency. Restatement (Second) of
Agency § 268 cmt. d (where an “agent consciously and purposely fails to reveal [] information
[to the principal], the principal may be liable because, under the circumstances, the conduct of
the agent has the same effect as if the agent had personally acted and were himself guilty of the
fraudulent or other tortious conduct”). “[T]he principal is liable … because the agent had scienter
and intended the principal to make the misrepresentation.” Knurr v. Orbital ATK, I nc., 294 F.


                                                 37
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 39 of 52



       Here, Orteca and Palma were responsible for identifying and disclosing AECDs and

defeat devices. See, sup ra 5-13. Whenever anyone wanted information concerning AECDs or

defeat devices Orteca and Palma were the persons consulted.           Id. . Orteca provided the

disclosures in the COC applications to Mazure, who submitted them to the EPA and CARB (Id.),

and all Palma and Orteca involved in furnishing information for the “audit” and to FCA’s

officers concerning the EPA investigation in late 2015. ¶ 364. There are numerous emails

demonstrating that Orteca, Palma and Mazure knew that T_Engine, Online Dosing, Reduced

EGR at Highway Speeds, and the Valvetrain Cleaning Routine were AECDs and/or defeat

devices and intended to conceal them. ¶¶ 96-191. Their seniority and direct involvement is

sufficient to impute their scienter to FCA. See Naye v. Boyd, 1986 U.S. Dist. LEXIS 18910, at **

2-4, 13-17 (W.D. Wash. Oct. 20, 1986) (denying summary judgment for the company where a

there was evidence of scienter for a vice president of a division who was “the principal source of

information” on the relevant issue, even though he did not write the challenged statements); Lee

v. Active Power, Inc., 29 F. Supp. 3d 876 (W.D. Tex. 2014) (scienter established where an office

manager knowingly provided false information to superiors that was ultimately included in

various statements); Speakes v. Taro Pharm. Indus ., 2018 U.S. Dist. LEXIS 163281 (S.D.N.Y.

Sep. 24, 2018) (holding that corporate scienter adequately alleged for VP of Sales and Marketing

who did not make the statements but was in charge of the area involving the alleged fraud);

Knurr, 294 F. Supp. 3d 498 (corporate scienter pled where “lower-level employees” in a division

acted with scienter when furnishing false information to corporate officers that was included in

public statements).


Supp. 3d 498 (E.D. Va. 2018); see Lewy v. Skypeople Fruit Juice , Inc., 2012 U.S. Dist. LEXIS
128416, at *48 (S.D.N.Y. Sep. 7, 2012) (“The respondeat superior theory of liability remains
viable in securities fraud cases despite the statutory enactment of … Section 20(a)”).


                                               38
     Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 40 of 52



     Importantly, when deposed by written question (upon agreement by the Parties),




21




                                          39
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 41 of 52



       Imputing the scienter of Orteca, Palma and Mazure to FCA furthers the “ultimate purpose

of the 1934 Act” because “corporations that willfully permit or encourage the shielding of bad

news from management will potentially be liable.” Omnicare, 769 F.3d at 477; id. at 475. FCA

structured its disclosure process to silo incriminating information from management interacting

with regulators and the public. Despite Orteca’s Certification Group’s clear regulatory purpose

of identifying and disclosing AECDs and defeat devices (Ex. 68, at 44:9-45:4) it was part of

Powertrain (under Defendant Lee), not Regulatory Affairs, (¶ 258). Orteca provided the

disclosure information to Regulatory (Ex. 68 . at 26:5-27:2; 44:15-19), and it was Regulatory

that interacted with the EPA and CARB. Id. Mazure testified that he relied on Orteca and never

reviewed the applications. Ex. 68 at 58:14-21; 60:2-4; 70:25-72:10. Mark Shost (who reported to

Defendant Lee) admitted this was done to give Regulatory Affairs plausible deniability:




                                               40
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 42 of 52



       The benefit of not being in regulatory is the cert group works with the calibration
       and controls team when discussing what is acceptable especially if nuanced, as
       acceptable. … These discussions probably can’t occur with regulatory since
       regulatory should never be placed in a compromised position as they have to
       represent the company to the agencies
Ex. 161.23

             C. Scienter as to FCA’s COC Applications

       As discussed above, Orteca, Palma and Mazure were responsible for identifying and

disclosing AECDs and defeat devices in the COC applications. They knew that AECDs and

defeat devices were being concealed from the COC applications. There scienter can be imputed

to FCA and a jury could infer that Mazure (who signed the applications) as well as FCA acted

with scienter. See In re Vivendi. , 765 F. Supp.2d at 547 (denying summary judgment because

contrast between internal documents and external statements permitted an inference of scienter).

             D. Scienter as to “Substantially in Compliance” Statements

       A jury could easily infer scienter for Defendants’ “substantially in compliance” and that

“[w]e … adjust our operations to remain in compliance” emissions statements. First, FCA’s

scienter can be inferred from Orteca, Palma and Mazure who were the source of all AECD and

defeat device information. Second, FCA’s scienter can be inferred from the seniority and

involvement of Lee, Dahl and Kunselman (each reported to Marchionne). Lee assembled the

“Task Force” to obtain 30 mpg, and was aware that the T_Engine feature and the EGR Shutoff at

Highway Speeds were AECDs and defeat devices. See, supra 5-10. Lee, Kunselman, and Dahl

were also aware that CARB determined that an AECD on the MY14 Subject Vehicles was a


 23
     The adverse interest exception does not apply because (i) Orteca, Mazure and Palma were
acting within the scope of their authority, and (ii) courts have rejected the application of the
adverse interest exception in the securities context, when innocent third parties are involved.
See, e.g., In re ChinaCast Educ. Corp. Sec. Litig ., 809 F.3d 471, 472 (9th Cir. 2015) (“having a
clean hands plaintiff eliminates the adverse interest exception in fraud on the market suits.”).


                                               41
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 43 of 52



defeat device. ¶ 188. They and Marchionne also knew that the EPA and KBA had taken “the

opposite view” on FCA’s compliance. Id. Omnicare , 135 S. Ct. 1318, 1329.24 Patel, 2016 U.S.

Dist. LEXIS 42978, at *55 (corporate scienter for individual “one management level down from

the CEO”).

       Defendants argue that the communications from the EPA in late 2015 cannot establish

scienter because “FCA had no duty to disclose the non-final views the EPA….” Def. Br. at 41.

The cases upon which Defendants rely are inapplicable as they concern whether Items 102, 303

and 503 create an affirmative duty to disclose preliminary discussion with regulators.25 Where,

as here, defendants affirmatively asserts regulatory compliance, failure to disclose even

preliminary finding by a regulator is sufficient to infer scienter, as this Court has already held.

ECF No. 50.26 It “represents a risk that [EPA] may take corrective action against a company, and

thus a company is obligated to assess the seriousness of the risk and disclose such information to




 24
     Although Omnicare addressed whether statements of opinion are misleading, as this Court
recognized “where plaintiffs allege a false statement of opinion, the falsity and scienter
requirements are essentially identical” ECF No. 50 at 19 (citation omitted).
  25
     In re Barclays Bank , 2018 WL 6040846, at *7 (2d Cir. Nov. 19, 2018) (Items 303 and 503
do not create duty to disclose “expressions of concern” by regulators); Richman v. Goldman
Sachs Grp ., Inc., 868 F. Supp. 2d 261, 276 (S.D.N.Y. 2012) (“Plaintiffs failed to show that
Defendants had an obvious duty to disclose their receipt of Wells Notices. Regulation S-K, Item
103”); SEC v. Yorkville Advisors, L LC, 305 F. Supp. 3d 486, 528-29 (S.D.N.Y. 2018) (failure to
disclose “baseless” “speculation” “guesstimates” insufficient to demonstrate scienter).
  26
     See a lso STAAR Surgical , 2016 U.S. Dist. LEXIS 186511, at*43 (scienter alleged for
statements that the company “believes it is substantially in compliance” where FDA inspector
reported potential regulatory violations during routine inspection prior to issuing a Form 483);
Wilkof v. Caraco Pharm. Labs, Ltd ., 2010 U.S. Dist. LEXIS 112768, at *18-19 (E.D. Mich. Oct.
21, 2010) (scienter alleged where a company represented it was “substantially cGMP compliant”
despite receiving Form 483s noting manufacturing problems); Gov’t of Guam Ret. Fund v.
Invacare Co rp., 2014 U.S. Dist. LEXIS 118061, *13-14 (N.D. Ohio Aug. 18, 2014) (scienter
alleged for statements of “substantial compliance” with FDA regulations where an FDA
inspector sent CEO a letter identifying possible violations).


                                                42
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 44 of 52



potential investors if it also represents it is in compliance with [EPA] regulations.” Pub. Pension

Fund Grp. v. KV Pharm. Co., 679 F.3d 972, 982 (8th Cir. 2012).

       A jury could also easily infer scienter for statements that FCA was in compliance with

the Safety Act and that “[w]e constantly monitor such requirements and adjust our operations to

remain in compliance.” FCA’s Head of Recall Administration, David Bernier tracked all of

FCA’s violations. See, supra at 18-20. It was his standard practice to report violations to

management, and it was Williams’ practice to discuss any violations with Kunselman. Id .

Kunselman reviewed Bernier’s “tracking sheet” of violations. Id. Two internal audits (presented

to Marchionne) identified numerous deficiencies in FCA’s recall process. Id. However, no

substantive changes were made to the recall process. Id. Bernier, Williams and Kunselman were

also aware of NHTSA’s various formal investigations (Audit Queries, Recall Queries and

Special Orders). See, supra at 19-20. NHTSA’s Administrator Friedman twice directly informed

Marchionne and Kunselman of NHTSA’s view that FCA was not complying with its obligations

under the Safety Act. ¶¶ 517-519. A jury could easily infer scienter for FCA, Kunselman and

Marchionne.

       Defendants argue that no jury could find scienter because the Jeep fuel tank and Takata

air bag recalls were “voluntary”. Def. Br. at 37-38. Defendants omit the fact that FCA expressly

agreed to comply with the Safety Act in conducting the Jeep fuel tank recall campaign. ¶ 499.

Hellmuth concluded that this created a regulatory obligation that FCA violated. ¶ 528. Even

Defendants’ expert agreed that this could be a violation. Ex. 3, at 149:14-19. Indeed, FCA asked

NHTSA for extensions of the deadlines (¶501), demonstrating their understanding of a

regulatory obligation. Moreover, FCA admitted their regulatory obligations (and violations) in

the Consent Order, which included both of these recalls. Ex. 314. Friedman’s letters specifically



                                                43
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 45 of 52



reference FCA’s obligations under the Safety Act. ¶¶ 517, 584 (“Chrysler is obligated under the

Safety Act to expand its recall”) and Marchionne, Kunselman and Williams knew that NHTSA

(at its highest level) was “taking the opposite view”, Omnicare, 135 S. Ct. 1318, 1329. 27

       Defendants also submit affidavits from various members of FCA’s disclosure committee

concerning their purported understanding of the “substantially in compliance” statement. Def.

Br. at 22-28, 35-42. Tellingly absent is an affidavit from Marjorie Loeb (General Counsel), who

was the only member of the disclosure committee who “consulted with the vehicle safety office

as necessary to verify the accuracy of the substantially compliant statement.” Ex. 324 at Tr.

85:12-19. See also Id . 89:5-25; 91:9-17; 96:23-97:13; 99:11-22. Since there is ample evidence

that those who would be responsible for providing Loeb information on Safety Act and Clean

Air Act violation were aware of significant violations a jury could easily infer scienter as to

FCA.

           E. Scienter As to the Defeat Device Misstatements

                   1. September 22, 2015 Reuters Article

       Prior to issuing the unequivocal statement that “FCA US does not use ‘defeat devices’”

Eric Mayne (FCA’s manager of media relations) was provided information from Defendants

Lee, Kunselman and Mazure, with Lee and Mazure specifically stating that FCA’s vehicles did

 27
    Defendants argue that the NHTSA letters to Marchionne and Kunselman are not evidence of
scienter because the letters were “nonpublic.” Def. Br. at 37. This is a thinly-veiled “truth-on-
the-market” argument for the jury. Ganino, 228 F.3d at 167. The public availability of a couple
obscure news articles does not go to Defendants’ state of mind, especially since Defendants did
not make the disclosure. In re Elec. Data Sys. Corp. Sec. & “ERISA” Litig., 298 F. Supp. 2d 544,
559 (E.D. Tex. 2004) (“The fact that the documents were publicly available … does not mean
that Defendants did not act with scienter when they made knowing misrepresentations to
investors.”); Chao Sun v. Daqing Han , 2015 U.S. Dist. LEXIS 170005, at *52 (D.N.J. Dec. 21,
2015) (“nor is the Court aware of any cases[] holding that ‘red flags’ that are disclosed to the
public cannot, as a matter of law, result in an inference of scienter.”).The single case upon which
Defendants rely, In re Sanofi , 87 F. Supp. 3d 510, 529 (S.D.N.Y. 2015), does not discuss the
public versus non-public distinction.


                                                44
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 46 of 52



not use defeat devices. ¶¶ 365-26628 Lee was aware of at least two of the defeat devices

(T_Engine and EGR Shutoff at Highway Speeds). ¶ 79. They were all aware that CARB

determined that the Valvetrain Cleaning Routine on the MY14 Subject Vehicles was a defeat

device. See, supra at 9-10. Mazure testified that he relied on Orteca concerning the existence of

defeat devices.       Id. Moreover, Marchionne chastised the Senior Vice President for

Communications for the statement, stating “Are you out of your goddam mind?”, “You should

be fired for such stupidity” and “[I]ssue nothing else without my approval.” ¶ 366. This also

supports and inference of scienter. Omnicare, 769 F.3d at 476 (corporate scienter can be

established through the state of mind of “Any high managerial agent or member of the board of

directors who ratified, recklessly disregarded, or tolerated the misrepresentation after its

utterance or issuance . . . .”) (citation omitted).29

                    2. January 27, 2016 Earnings Call; February 2, 2016 Press
                       Release; February 29, 2016 Annual Report

        In addition to AECD and defeat device violations already known by Orteca, Palma,

Mazure, Lee, Dahl and Kunselman prior to the EPA and German investigations, by January

2016, they and Marchionne knew that the EPA, German regulators (and Bosch) had concluded

that FCA’s vehicles violated US and EU emissions regulations by containing undisclosed

AECDs and defeat devices. See, supra at 13-17. Marchionne testified that he knew investors

had an interest in any defeat devices and if FCA “suggest[ed] that there may have been a defeat

device” he “would expect it to have a negative implication on share price.” ¶ 390. Marchionne,


  28
    Lee, Kunselman and Mazure are “makers” of the statement because it was “initially made by
[them] or at least with [their] advice and consent.” STAAR Surgical , 2016 U.S. Dist. LEXIS
186511 at *36-37. See Carpenters Pension Trust Fund of St. Louis v. B arclays PLC, 56 F. Supp.
3d 549, 558 (S.D.N.Y. 2014) (there can be more than one “maker” of a statement).



                                                    45
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 47 of 52



Dahl and Lee knew that FCA’s general counsel was “fully engaged” with the EPA investigation

(¶ 392), and Marchionne was receiving updates from Lee. ¶ 390. Indeed, one of the defeat

devices identified by EPA, Germany, and Bosch was the T_Engine (¶ 424), the same “cycle

detecting” defeat device that was presented to Lee during the development of the Subject

Vehicles. ¶¶ 119-120.

       During the January 27, 2016 earnings call, Marchionne asserted that FCA conducted “a

thorough audit of its compliance teams”, “there are no defeat mechanisms or devices” and “the

cars perform in the same way on the road as they do in the lab under the same operating

conditions.” ¶ 692. The slides provided with the call, which Lee drafted (Ex. 86, at 173:25-

174:4), also said the audit revealed full compliance and no defeat devices. The February 2, 2016

press release and February 29, 2016 Annual Report made similar compliance representations. (¶¶

694, 695). A jury could infer scienter based on the same evidence discussed above (from Lee,

Kunselman, Mazure, Palma and Orteca). Moreover, all these individuals and Marchionne knew

that FCA’s regulators had taken “the opposite view”, Omnicare, 135 S. Ct. at 1329.

       Defendants argue that there can be no scienter because Defendants disclosed that the

basis of their statements was the “audit.” Def. Br. at 44. First, Defendants cannot hide behind the

asserted findings of a “thorough audit of its compliance teams” when the compliance teams and

those furnishing information for the audit (R. Lee, Orteca, and Palma) have actual knowledge of

defeat devices and undisclosed AECDs. In particular, Orteca, Mazure and Palma were involved

in the discussions with the EPA in late 2015, furnishing information to Lee and Dahl. ¶¶ 374-

389 . They also furnished information to Lee for the “audit.” ¶ 363. Second, Defendants knew

that a reasonable investor would still interpret these statements as meaning the EPA and

Germany had not taken the “opposite view.” Third, Defendants misrepresented that FCA did a



                                                46
       Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 48 of 52



“thorough audit” of FCA’s “compliance teams” and “emission calibrations” that was sufficient

for findings as to (i) any defeat device; (ii) operation on-road compared to laboratory; and (iii)

regulatory compliance. However, Marchionne and Lee both knew that the “audit” only looked

for “a narrow range of misbehavior”, defeat devices “that were VW like” nothing more. Ex. 52,

at 193:10-16; Ex. 86, at 67:16-68:11; 141:21-142:12. A broader audit was not done until a year

later. Ex. 52, at 194:3-15. A jury would easily conclude that Defendants knew their broad

assertions of compliance would mislead a reasonable investor. Omnicare, 135 S. Ct. at 1329

(liability if defendant “omits material facts about the issuer’s inquiry into or knowledge

concerning a statement of opinion, and if those facts conflict with what a reasonable investor

would take from the statement itself”). Indeed, Lee had previously advised against asserting that

vehicles operate the same on the road as in the lab because it could mislead investors. ¶ 365. He

was right.

       Defendants claim that scienter is refuted by citing to a single email from May 2012 in

which (¶¶ 274-275) Shaw (who reported to Orteca) claimed that he presented an alternative

AECD definition to the EPA and that they seemed “happy” with it. ¶ 277. This email does not

alter the significance of the numerous emails from before and after the date of the meeting

showing that FCA wanted to conceal these defeat devices from EPA and CARB. See ¶¶ 262-282.

Moreover, there is zero evidence that the EPA or CARB ever agreed to this definition. Rather,

there is ample evidence from after May 2012 that shows that FCA employees understood that the

EPA continued to require FCA to disclose all AECDs under the regulations, including a

presentation from the EPA. ¶ 279. Indeed, in 2015, Morrie Lee represented to the EPA officer

that was in the May 2012 meeting that FCA had always been following the regulatory definition

of AECD and the EPA confirmed that definition still applied. Following the communication,



                                               47
         Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 49 of 52



  Mazure chastised Lee for asking the EPA “what to put on the AECD list” bemoaning the fact

  that “[y]ou ask and [the EPA] will say all.” ¶¶ 366-371; see also ; Ex. 385 (“The regulation

  technically states we are required to identify ALL AECDs. … Internally, we have decided to

  only report those AECDs…”). Finally, the defeat devices were required to be disclosed even

  under the “alternative” AECD definition. Atkinson Rebuttal, ¶¶ 99-124.

III.   There Is a Triable Issue Over Loss Causation For All Corrective Events

         Loss causation “is the causal link between the alleged misconduct and the economic harm

  ultimately suffered by the plaintiff.” Lentell v. Merrill Lynch & Co., Inc., 396 F.3d 161, 172 (2d

  Cir. 2005) (citations omitted). Loss causation may be established by (1) a corrective disclosure

  or (2) a materialization of a concealed risk. In re Omnicom Group, Inc. Sec. Litig., 597 F.3d 501,

  511 (2d Cir. 2010). Loss causation is a fact-based inquiry” Lentell, 396 F.3d at 174, that “is a

  matter of proof at trial”. Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp. Inc., 343 F.3d 189,

  197 (2d Cir. 2003). In re Vivendi Universal, S.A. Sec. Litig., 634 F. Supp. 2d 352, 365 (S.D.N.Y.

  2009) (discussing the myriad of factors that go into a causation analysis).

         Plaintiffs’ expert, Dr. Nye, conducted an event study, analyzing each alleged corrective

  event, removing non-fraud factors from FCA’s stock movements, analyzing news and analyst

  reports, and concluded that the “the Company-specific return on each of the [] dates was

  proximately caused by the release of information that corrected prior alleged misstatements and

  omissions.” Ex. 307 at ¶ 17. In so doing, Dr. Nye found that all seven of Plaintiffs’ alleged

  corrective events on July 27, 2015, October 28, 2015, May 23, 2016, January 12, 2017, February

  6 and 7, 2017 and May 23, 2017 caused a statistically significant negative impact on FCA’s

  stock price at confidence levels of 92.12%, 99.75%, 99.27%, 100.0%, 98.60% and 97.0%. Id. at

  ¶¶ 27, 35, 43, 45, 51, 58. Defendants have not moved to exclude Dr. Nye’s testimony.



                                                  48
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 50 of 52



       Defendants argue that the Court should rule as a matter of law that the July 24, 2015

Consent Order did not cause any price decline because the statistical significance of the decline

in the U.S. was 92.12% rather than 95%. As Dr. Nye explains, a 90% statistical significance is

commonly used in the academic literature to show causation. Id. ¶¶ 29-33. See also Ex. 313, at

¶¶ 32-37. Causation is further confirmed by the statistically significant decline at the 99.34%

confidence level in European trading (Ex. 307 at ¶¶ 25, 28, 34; Ex. 313, at ¶ 34)30, and that

analyst reports and news outlets attributed the decline to the Consent Order. Ex. 307, at ¶ 27.31

Defendants’ expert, Dr. Gompers, admitted that confidence levels move along a continuum and

that nothing magical happens at the 95% level. Ex. 386, at 80:16-81:15. Thus, there is no reason

to conclude that the 95% level proves loss causation and 92.12% precludes it, especially given

the additional evidence supporting causation. See Ma trixx Initia tives, Inc. v. Sira cusano, 563

U.S. 27, 28, 40 (2011) (“the premise that statistical significance is the only reliable indication of

causation … is flawed,” and “such a categorical rule would ‘artificially exclud[e]’ information

that would otherwise be considered significant to the trading decision of a reasonable investor.”)

(citation omitted).32


  30
     The slightly lower statistical significance in the US can be explained by the European market
closing prior to ameliorating misrepresentations made by FCA. Ex. 307, at ¶ 28.
  31
     Defendants assert that the Consent Order contained no new information, and Dr. Nye did not
remove the price decline stemming from “changes in investors’ expectations of future regulatory
costs” as opposed to the revelation of the fraud. Def. Br. at 49-50. Dr. Nye identifies the new
information investors learned from the Consent Order. Ex. 307, at ¶¶ 24-27, Nye Rebuttal
Report ¶¶ 44-54. Defendants’ distinction is illusory because FCA’s increase in regulatory costs
was a result of its non-compliance and is inextricably intertwined with the alleged fraud. Nye
Rebuttal Report ¶¶ 7-13. See Waggoner v. Barclays PLC , 875 F.3d 79, 106 (2d Cir. 2017) (“the
regulatory action and any ensuing fines were a part of the alleged harm the Plaintiffs suffered”).
  32
     See also Glickenhaus & Co. v. Household Int’l, 787 F.3d 408, 418 (7th Cir. 2015), reh’g
denied (July 1, 2015) (finding that a “leakage” model that ascribed all residual price declines to
the fraud regardless of any statistical significance sufficient “[i]f the plaintiffs’ expert testifies
that no firm-specific, nonfraud related information contributed to the decline in stock price”).


                                                 49
        Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 51 of 52



       Defendants also argue that the EU-related corrective events are not evidence of loss

causation because (i) Plaintiffs’ EU-related claims were dismissed from the Action, and (ii) they

do not coincide with a decline at a 95% confidence level under Defendants’ expert’s model.

First, the Court never dismissed Plaintiffs’ EU allegations. Even if it had, the stock drops related

to EU disclosures still signaled to investors the likelihood of compliance violations in the US

(especially since both used T_Engine), as market commentators expressly observed. Ex. 307, ¶¶

53-54. Second, even Dr. Gompers’ analysis (which Dr. Nye refutes (Ex. 313, at ¶¶ 21-31))

shows a decline at a 93% confidence level on February 7 and a two day decline at the 95.43%

confidence level. Ex. 313, at ¶¶ 23, 87.33 Defendants’ criticism is a dispute between experts for

the jury to decide.34

                                         CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment should be denied.

Dated: January 18, 2019

                                                 Respectfully submitted,



                                                 POMERANTZ LLP


                                                 /s/ Jeremy A. Lieberman




  33
     Defendants incorrectly assert (without any citation) that Dr. Gompers analysis shows a
decline below a 95% confidence level on May 23, 2016. It does not.
  34
     The case upon which Defendants rely is inapposite. In re Moody’s Corp. Sec. Litig., is a pre-
Halliburton I and Halliburton II class certification opinion that improperly held that Defendants
rebutted the presumption of reliance because a negative return was at a 90% confidence level.
274 F.R.D. 480, 493 n.11 (S.D.N.Y. 2011). The Moody’s analysis is no longer good law.


                                                50
Case 1:15-cv-07199-JMF Document 333 Filed 01/19/19 Page 52 of 52



                                Jeremy A. Lieberman
                                Michael J. Wernke
                                Veronica V. Montenegro
                                600 Third Avenue, 20th Floor
                                New York, New York 10016
                                Telephone: (212) 661-1100
                                Facsimile: (212) 661-8665
                                Email: jalieberman@pomlaw.com
                                       mjwernke@pomlaw.com
                                       vvmontenegro@pomlaw.com



                                POMERANTZ LLP
                                Patrick V. Dahlstrom
                                10 South La Salle Street, Suite 3505
                                Chicago, Illinois 60603
                                Telephone: (312) 377-1181
                                Facsimile: (312) 377-1184
                                Email: pdahlstrom@pomlaw.com

                                Co-Class Counsel



                               THE ROSEN LAW FIRM, P.A.

                               /s/ Laurence M. Rosen
                               Laurence M. Rosen
                               Phillip Kim
                               Sara Fuks
                               275 Madison Avenue, 34th Floor
                               New York, New York 10016
                               Telephone: (212) 686-1060
                               Fax: (212) 202-3827
                               Email: lrosen@rosenlegal.com
                               Email: pkim@rosenlegal.com
                               Email: sfuks@rosenlegal.com

                               Co-Class Counsel




                               51
